EXHIBIT 10.01

SHOREBREEZE

SHOREBREEZE II

REDWOOD CITY, CALIFORNIA

OFFICE LEASE AGREEMENT

BETWEEN

CA-SHOREBREEZE LIMITED PARTNERSHIP, A DELAWARE LIMITED PARTNERSHIP

(“LANDLORD”)

AND

VERSANT CORPORATION, a California corporation

(“TENANT”)


--------------------------------------------------------------------------------


OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of
                         , 20  , by and between, CA-SHOREBREEZE LIMITED
PARTNERSHIP, a Delaware limited partnership (“Landlord”) and VERSANT
CORPORATION, a California corporation (“Tenant”).  The following exhibits and
attachments are incorporated into and made a part of the Lease: Exhibit A
(Outline and Location of Premises), Exhibit B (Expenses and Taxes), Exhibit C
(Work Letter), Exhibit C-1 (Space Plans), Exhibit D (Commencement Letter),
Exhibit E (Building Rules and Regulations), Exhibit F (Additional Provisions)
and Exhibit G (Parking Agreement).

1.                  Basic Lease Information.

1.01                                                   “Building” shall mean the
building located at 255 Shoreline Drive, Redwood City, California, commonly
known as Shorebreeze II.  “Rentable Square Footage of the Building” is deemed to
be 114,531 square feet.

1.02                                                   “Premises” shall mean the
area shown on Exhibit A to this Lease.  The Premises is located on the fourth
floor and known as Suite 450. If the Premises include one or more floors in
their entirety, all corridors and restroom facilities located on such full
floor(s) shall be considered part of the Premises. The “Rentable Square Footage
of the Premises” is deemed to be 6,758 square feet. Landlord and Tenant
stipulate and agree that the Rentable Square Footage of the Building and the
Rentable Square Footage of the Premises are correct.

1.03                                                   “Base Rent”:

Months of Term

 

Annual Rate
Per Square Foot

 

Monthly
Base Rent

 

Months 1 – 12

 

$

33.60

 

$

18,922.40

 

Months 13 – 24

 

$

34.94

 

$

19,677.04

 

Months 25 - 36

 

$

36.34

 

$

20,465.48

 

 

Notwithstanding anything in this Section of the Lease to the contrary, so long
as Tenant is not in Default, Tenant shall be entitled to an abatement of Base
Rent in the amount of $18,922.40 per month for two consecutive full calendar
months of the Term, beginning with the first full calendar month of the Term
(the “Base Rent Abatement Period”).  The total amount of Base Rent abated during
the Base Rent Abatement Period shall equal $37,844.80 (the “Abated Base Rent”). 
During the Base Rent Abatement Period, only Base Rent shall be abated, and all
Additional Rent and other costs and charges specified in this Lease shall remain
as due and payable pursuant to the provisions of this Lease.

1.04                                                   “Tenant’s Pro Rata
Share”: 5.9006%.

1.05                                                   “Base Year” for Taxes
(defined in Exhibit B):  2007; “Base Year” for Expenses (defined in Exhibit B): 
2007.

1.06.                                                “Term”: The period
commencing on the Commencement Date (defined below) and, unless terminated
earlier in accordance with this Lease, ending on the last day of the 36 full
calendar month following the Commencement Date (the “Termination Date”).  The
“Commencement Date” shall mean the date on which the Landlord Work (defined in
Section 1.14) is Substantially Complete (defined in Section 3).  The parties
anticipate that the Landlord Work will be Substantially Complete on or about
June 1, 2007 (the “Target Commencement Date”).

1.07                                                   “Allowance”: $101,370.00,
as more fully described in Exhibit C attached hereto.

1.08                                                   “Security Deposit”: 
$37,844.80, as more fully described in Section 6.

1.09                                                   “Guarantor(s)”:  As of
the date of this Lease there is no Guarantor.

1.10                                                   “Broker(s)”:  Sherry
Gubera of Cornish & Carey.

1


--------------------------------------------------------------------------------


1.11                                                   “Permitted Use”:  General
office and administrative use.

1.12                                                   “Notice Address(es)”:

Landlord:

 

Tenant:

 

 

Prior to the Commencement Date:

CA-Shorebreeze Limited Partnership

 

 

c/o Equity Office

 

6539 Dumbarton Circle

950 Tower Lane, Suite 950

 

Fremont, California 94555-3619

Foster City, California 94404

 

 

 

 

 

With a copy to:

 

From and after the Commencement Date:

 

 

 

Equity Office

 

At the Premises.

One Market, Spear Tower, Suite 600

 

 

San Francisco, California 94105

 

With a copy to:

Attention: Managing Counsel-San Francisco (Peninsula & Sacramento)

 


Hopkins & Carley
70 South First Street
San Jose, California 95113
Attention: Julie A. Frambach, Esq.

 

1.13                                                   “Business Day(s)” are
Monday through Friday of each week, exclusive of New Year’s Day, Presidents Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day
(“Holidays”).  Landlord may designate additional Holidays that are commonly
recognized by other office buildings in the area where the Building is located. 
“Building Service Hours” are 7:00 A.M. to 6:00 P.M. on Business Days.

1.14                                                   “Landlord Work” means the
work, if any, that Landlord is obligated to perform in the Premises pursuant to
a separate agreement (the “Work Letter”), if any, attached to this Lease as
Exhibit C.

1.15                                                   “Property” means the
Building and the parcel(s) of land on which it is located and, at Landlord’s
discretion, the parking facilities and other improvements, if any, serving the
Building and the parcel(s) of land on which they are located.

2.                                      Lease Grant.

The Premises are hereby leased to Tenant from Landlord, together with the right
to use any portions of the Property that are designated by Landlord for the
common use of tenants and others (the “Common Areas”).

3.                                      Adjustment of Commencement Date;
Possession.

3.01  The Landlord Work shall be deemed to be “Substantially Complete” on the
date that all Landlord Work has been performed, other than any details of
construction, mechanical adjustment or any other similar matter, the
non-completion of which does not materially interfere with Tenant’s use of the
Premises.  If Landlord is delayed in the performance of the Landlord Work as a
result of the acts or omissions of Tenant, the Tenant Related Parties (defined
in Section 13) or their respective contractors or vendors, including, without
limitation, changes requested by Tenant to approved plans, Tenant’s failure to
comply with any of its obligations under this Lease, or Tenant’s specification
of any materials or equipment with long lead times (each a “Tenant Delay”), the
Landlord Work shall be deemed to be Substantially Complete on the date that
Landlord could reasonably have been expected to Substantially Complete the
Landlord Work absent any Tenant Delay.  Notwithstanding anything to the contrary
in Section 1.06 above, Landlord’s failure to Substantially Complete the Landlord
Work by the Target Commencement Date (described in Section 1.06) shall not be a
default by Landlord or otherwise render Landlord liable for damages.  Promptly
after the determination of the Commencement Date, Landlord and Tenant shall
execute and deliver a commencement letter in the form attached as Exhibit D (the
“Commencement Letter”).  Tenant’s failure to execute and return the Commencement
Letter, or to provide written objection to the statements contained in the
Commencement Letter, within 30 days after the date of the Commencement Letter
shall be deemed an approval by Tenant of the statements contained therein.  If
the Termination Date does not fall on the last day of a calendar month, then,
notwithstanding anything in Section 1.03 or 1.06 to the contrary, Landlord, at
its option, by written notice to Tenant, may elect to adjust the Termination
Date to the last day of the calendar month in which the Termination Date would
otherwise occur, in which event the Base Rent rate, per rentable square foot,
applicable to the

2


--------------------------------------------------------------------------------


portion of such calendar month so added to the Term shall be the same as that
which applies to the preceding portion of such calendar month.

3.02  Subject to Landlord’s obligation to perform Landlord Work, the Premises
are accepted by Tenant in “as is” condition and configuration without any
representations or warranties by Landlord.  By taking possession of the
Premises, Tenant agrees that the Premises are in good order and satisfactory
condition.  Notwithstanding the foregoing, Landlord shall be responsible for
latent defects in the Landlord Work of which Tenant notifies Landlord to the
extent that the correction of such defects is covered under valid and
enforceable warranties given Landlord by contractors or subcontractors
performing the Landlord Work.  Landlord, at its option, may pursue such claims
directly or assign any such warranties to Tenant for enforcement.  Tenant’s
acceptance of the Premises shall be subject to Landlord’s obligation to correct
portions of the Landlord Work as set forth on a construction punch list prepared
by Landlord and Tenant in accordance with the terms hereof.  Within 15 days
after Substantial Completion of the Landlord Work, Landlord and Tenant shall
together conduct an inspection of the Premises and prepare a “punch list”
setting forth any portions of the Landlord Work that are not in conformity with
the Landlord Work as required by the terms of this Lease.  Notwithstanding the
foregoing, at the request of Landlord, such construction punch list shall be
mutually prepared by Landlord and Tenant prior to the date on which Tenant first
begins to move its furniture, equipment or other personal property into the
Premises.  Landlord, as part of the Landlord Work, shall use good faith efforts
to correct all such items within a reasonable time following the completion of
the punch list. Except as otherwise provided in this Lease, Tenant shall not be
permitted to take possession of or enter the Premises prior to the Commencement
Date without Landlord’s permission.  If Tenant takes possession of or enters the
Premises before the Commencement Date, Tenant shall be subject to the terms and
conditions of this Lease; provided, however, except for the cost of services
requested by Tenant (e.g. after hours HVAC service), Tenant shall not be
required to pay Rent for any entry or possession before the Commencement Date
during which Tenant, with Landlord’s approval, has entered, or is in possession
of, the Premises for the sole purpose of performing improvements or installing
furniture, equipment or other personal property.  Landlord shall use reasonable
efforts to provide Tenant with advance notice (which may be given orally) of the
estimated Commencement Date at least 1 week prior to such estimated Commencement
Date, but Landlord’s failure to accurately estimate the Commencement Date shall
in no manner affect the Commencement Date or any other obligations of Landlord
or Tenant hereunder.  However, notwithstanding the foregoing but subject to the
terms of this Section, Landlord grants Tenant the right to enter the Premises,
at Tenant’s sole risk, fourteen (14) days prior to the Commencement Date, solely
for the purpose of installing telecommunications and data cabling in the
Premises, and installing equipment, furnishings and other personalty.  Landlord
may withdraw such permission to enter the Premises prior to the Commencement
Date at any time that Landlord reasonably determines that such entry by Tenant
is causing a dangerous situation for Landlord, Tenant or their respective
contractors or employees, or if Landlord reasonably determines that such entry
by Tenant is hampering or otherwise preventing Landlord from proceeding with the
completion of Landlord’s Work at the earliest possible date.

3.03  Notwithstanding the foregoing, except to the extent caused by Tenant or
any Tenant Related Parties (as defined in Section 13), the Base Building
electrical, heating, ventilation and air conditioning, mechanical and plumbing
systems shall be in good and working order and repair as of the date Landlord
delivers possession of the Premises to Tenant.  If the foregoing are not in good
and working order as provided above, Landlord shall be responsible for repairing
or restoring same at its cost and expense promptly, provided that Tenant has
delivered written notice thereof to Landlord not later than 30 days following
the date Landlord delivers possession of the Premises to Tenant. 
Notwithstanding the foregoing, but subject to Section 15 hereinbelow, Tenant,
and not Landlord, shall be responsible, at its cost, for any repairs and for the
correction of any defects that arise out of or in connection with the specific
nature of Tenant’s business, the acts or omissions of Tenant, its agents,
employees or contractors, Tenant’s arrangement of any furniture, equipment or
other property in the Premises, any repairs, alterations, additions or
improvements performed by or on behalf of Tenant and any design or configuration
of the Premises created by or for Tenant which specifically results in such
defect in the mechanical or electrical systems in the Premises.

4.                                      Rent.

4.01  Tenant shall pay Landlord, without any setoff or deduction, unless
expressly set forth in this Lease, all Base Rent and Additional Rent due for the
Term (collectively referred to as “Rent”).  “Additional Rent” means all sums
(exclusive of Base Rent) that Tenant is required to pay Landlord under this
Lease.  Tenant shall pay and be liable for all rental, sales and use taxes (but
excluding income taxes), if any, imposed upon or measured by Rent.  Base Rent
and recurring monthly charges of Additional Rent shall be due and payable in
advance on the first day of each calendar month without notice or demand,
provided that the installment of Base Rent

3


--------------------------------------------------------------------------------


for the third full calendar month of the Term, and the first monthly installment
of Additional Rent for Expenses and Taxes, shall be payable upon the execution
of this Lease by Tenant.  All other items of Rent shall be due and payable by
Tenant on or before 30 days after billing by Landlord.  Rent shall be made
payable to the entity, and sent to the address, Landlord designates and shall be
made by good and sufficient check or by other means acceptable to Landlord.  If
Tenant does not pay any Rent when due hereunder, Tenant shall pay Landlord an
administration fee in the amount of $250.00, provided that Tenant shall be
entitled to a grace period of up to 5 days for the first 2 late payments of Rent
in a calendar year.  In addition, past due Rent shall accrue interest at 12% per
annum, and Tenant shall pay Landlord a reasonable fee for any checks returned by
Tenant’s bank for any reason.  Landlord’s acceptance of less than the correct
amount of Rent shall be considered a payment on account of the oldest obligation
due from Tenant hereunder, then to any current Rent then due hereunder,
notwithstanding any statement to the contrary contained on or accompanying any
such payment from Tenant.  Rent for any partial month during the Term shall be
prorated.  No endorsement or statement on a check or letter accompanying payment
shall be considered an accord and satisfaction.  Tenant’s covenant to pay Rent
is independent of every other covenant in this Lease.

4.02.  Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses in
accordance with Exhibit B of this Lease.

5.                                      Compliance with Laws; Use.

The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Laws that relate to the “Base
Building” (defined below), but only to the extent such obligations are triggered
by Tenant’s particular use of the Premises, other than for general office use,
or Alterations or improvements in the Premises performed or requested by Tenant.
Except to the extent properly included in Expenses, Landlord shall be
responsible for the cost of correcting any violations of Title III of the
Americans with Disabilities Act (ADA) with respect to the Common Areas of the
Building.  Notwithstanding the foregoing, Landlord shall have the right to
contest any alleged violation in good faith, including, without limitation, the
right to apply for and obtain a waiver or deferment of compliance, the right to
assert any and all defenses allowed by Law and the right to appeal any
decisions, judgments or rulings to the fullest extent permitted by Law. 
Landlord, after the exhaustion of any and all rights to appeal or contest, will
make all repairs, additions, alterations or improvements necessary to comply
with the terms of any final order or judgment.  “Base Building” shall include
the structural portions of the Building, the public restrooms and the Building
mechanical, electrical and plumbing systems and equipment located in the
internal core of the Building on the floor or floors on which the Premises are
located. Tenant shall promptly provide Landlord with copies of any notices it
receives regarding an alleged violation of Law.  Tenant shall not exceed the
standard density limit for the Building. Tenant shall comply with the rules and
regulations of the Building attached as Exhibit E and such other reasonable
rules and regulations adopted by Landlord from time to time, including rules and
regulations for the performance of Alterations (defined in Section 9.03).

6.                                      Security Deposit.

The Security Deposit, if any, shall be delivered to Landlord upon the execution
of this Lease by Tenant and held by Landlord without liability for interest
(unless required by Law) as security for the performance of Tenant’s
obligations.  The Security Deposit is not an advance payment of Rent or a
measure of damages.  Landlord may from time to time and without prejudice to any
other remedy provided in this Lease or by Law, use all or a portion of the
Security Deposit to the extent necessary to satisfy past due Rent or to satisfy
any other loss or damage resulting from Tenant’s breach under this Lease.  If
Landlord uses any portion of the Security Deposit, Tenant, within 5 days after
demand, shall restore the Security Deposit to its original amount. Landlord
shall return any unapplied portion of the Security Deposit to Tenant within 45
days after the later to occur of: (a) determination of the final Rent due from
Tenant; or (b) the later to occur of the Termination Date or the date Tenant
surrenders the Premises to Landlord in compliance with Section 25.  Landlord may
assign the Security Deposit to a successor or transferee and, following the
assignment, Landlord shall have no further liability for the return of the
Security Deposit. Landlord shall not be required to keep the Security Deposit
separate from its other accounts. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code, or any similar or successor Laws
now or hereafter in effect.

4


--------------------------------------------------------------------------------


7.                                      Building Services.

7.01  Landlord shall furnish Tenant with the following services: (a) cold water
for use in the Base Building lavatories; (b) customary heat and air conditioning
in season during Building Service Hours, although (i) Tenant shall have the
right to receive HVAC service during hours other than Building Service Hours by
paying Landlord’s then standard charge for additional HVAC service and providing
such prior notice as is reasonably specified by Landlord, and (ii) if Tenant is
permitted to connect any supplemental HVAC units to the Building’s condenser
water loop or chilled water line, such permission shall be conditioned upon
Landlord having adequate excess capacity from time to time and such connection
and use shall be subject to Landlord’s reasonable approval and reasonable
restrictions imposed by Landlord, and Landlord shall have the right to charge
Tenant a connection fee and/or a monthly usage fee, as reasonably determined by
Landlord; (c) standard janitorial service on Business Days; (d) elevator
service; (e) electricity in accordance with the terms and conditions in
Section 7.02; (f) access to the Building for Tenant and its employees 24 hours
per day/7 days per week, subject to the terms of this Lease and such protective
services or monitoring systems, if any, as Landlord may reasonably impose,
including, without limitation, sign-in procedures and/or presentation of
identification cards; and (g) such other services as Landlord reasonably
determines are necessary or appropriate for the Property.  If Landlord, at
Tenant’s request, provides any services which are not Landlord’s express
obligation under this Lease, including, without limitation, any repairs which
are Tenant’s responsibility pursuant to Section 9 below, Tenant shall pay
Landlord, or such other party designated by Landlord, the cost of providing such
service plus a reasonable administrative charge.

7.02  Electricity used by Tenant in the Premises shall, at Landlord’s option, be
paid for by Tenant either:  (a) through inclusion in Expenses (except as
provided for excess usage); (b) by a separate charge payable by Tenant to
Landlord; or (c) by separate charge billed by the applicable utility company and
payable directly by Tenant.  Without the consent of Landlord, Tenant’s use of
electrical service shall not exceed the Building standard usage, per square
foot, as reasonably determined by Landlord, based upon the Building standard
electrical design load.  Landlord shall have the right to measure electrical
usage by commonly accepted methods, including the installation of measuring
devices such as submeters and check meters.  If it is reasonably determined that
Tenant is using electricity in such quantities or during such periods as to
cause the total cost of Tenant’s electrical usage, on a monthly,
per-rentable-square-foot basis, to materially exceed that which Landlord
reasonably deems to be standard for the Building, Tenant shall pay Landlord
Additional Rent for the cost of such excess electrical usage and, if applicable,
for the cost of purchasing and installing the measuring device(s).

7.03  Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of maintenance, repairs, improvements or alterations,
utility interruptions or the occurrence of an event of Force Majeure (defined in
Section 26.03) (collectively a “Service Failure”) shall not render Landlord
liable to Tenant, constitute a constructive eviction of Tenant, give rise to an
abatement of Rent, nor relieve Tenant from the obligation to fulfill any
covenant or agreement.  However, if the Premises, or a material portion of the
Premises, are made untenantable for a period in excess of 3 consecutive Business
Days as a result of a Service Failure that is reasonably within the control of
Landlord to correct, then Tenant, as its sole remedy, shall be entitled to
receive an abatement of Rent payable hereunder during the period beginning on
the 4th consecutive Business Day of the Service Failure and ending on the day
the service has been restored.  If the entire Premises have not been rendered
untenantable by the Service Failure, the amount of abatement shall be equitably
prorated.

8.                                      Leasehold Improvements.

All improvements in and to the Premises, including any Alterations (defined in
Section 9.03) (collectively, “Leasehold Improvements”) shall remain upon the
Premises at the end of the Term without compensation to Tenant, provided that
Tenant, at its expense, shall remove any Cable (defined in Section 9.01 below). 
In addition, Landlord, by written notice to Tenant at least 30 days prior to the
Termination Date, may require Tenant, at Tenant’s expense, to remove any
Landlord Work or Alterations that, in Landlord’s reasonable judgment, are of a
nature that would require removal and repair costs that are materially in excess
of the removal and repair costs associated with standard office improvements
(the Cable and such other items collectively are referred to as “Required
Removables”).  Required Removables shall include, without limitation, internal
stairways, raised floors, personal baths and showers, vaults, rolling file
systems and structural alterations and modifications.  The Required Removables
shall be removed by Tenant before the Termination Date. Tenant shall repair
damage caused by the installation or removal of Required Removables.  If Tenant
fails to perform its obligations in a timely manner, Landlord may perform such
work at Tenant’s expense.  Tenant, at the time it

5


--------------------------------------------------------------------------------


requests approval for a proposed Alteration, including any Initial Alterations
or Landlord Work, as such terms may be defined in the Work Letter attached as
Exhibit C, may request in writing that Landlord advise Tenant whether the
Alteration, including any Initial Alterations or Landlord Work, or any portion
thereof, is a Required Removable.  Within 10 days after receipt of Tenant’s
request, Landlord shall advise Tenant in writing as to which portions of the
alteration or other improvements are Required Removables. Notwithstanding the
foregoing, Tenant shall not be required to remove any portion of the Landlord
Work shown on the Space Plans as of the date of this Lease, as such terms are
defined in Exhibit C-1.

9.                                      Repairs and Alterations.

9.01  Tenant shall periodically inspect the Premises to identify any conditions
that are dangerous or in need of maintenance or repair.  Tenant shall promptly
provide Landlord with notice of any such conditions. Tenant, at its sole cost
and expense, shall perform all maintenance and repairs to the Premises that are
not Landlord’s express responsibility under this Lease, and keep the Premises in
good condition and repair, reasonable wear and tear and damage by Casualty
(defined in Section 16) and Taking (defined in Section 17) excepted. Tenant’s
repair and maintenance obligations include, without limitation, repairs to:
(a) floor covering; (b) interior partitions; (c) doors; (d) the interior side of
demising walls; (e) Alterations (described in Section 9.03); (f) supplemental
air conditioning units, kitchens, including hot water heaters, plumbing, and
similar facilities exclusively serving Tenant, whether such items are installed
by Tenant or are currently existing in the Premises; and (g) electronic, fiber,
phone and data cabling and related equipment that is installed by or for the
exclusive benefit of Tenant (collectively, “Cable”).  All repairs and other work
performed by Tenant or its contractors, including that involving Cable, shall be
subject to the terms of Section 9.03 below.  If Tenant fails to make any repairs
to the Premises for more than 15 days after notice from Landlord (although
notice shall not be required in an emergency), Landlord may make the repairs,
and, within 30 days after demand, Tenant shall pay the reasonable cost of the
repairs, together with an administrative charge in an amount equal to 10% of the
cost of the repairs.  Notwithstanding the foregoing, if the repair to be
performed by Tenant cannot reasonably be completed within 15 days after
Landlord’s notice to Tenant, Landlord shall not exercise its right to make such
repair on Tenant’s behalf so long as Tenant commences such repair within 5 days
after notice from Landlord and is diligently pursuing the same to completion.

9.02  Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (a) structural elements of the Building;
(b) mechanical (including HVAC), electrical, plumbing and fire/life safety
systems serving the Building in general; (c) Common Areas; (d) roof of the
Building; (e) exterior windows of the Building; and (f) elevators serving the
Building.  Landlord shall promptly make repairs for which Landlord is
responsible.  Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932, and Sections 1941 and 1942 of the California Civil
Code, or any similar or successor Laws now or hereafter in effect.

9.03  Tenant shall not make alterations, repairs, additions or improvements or
install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, which consent shall
not be unreasonably withheld, conditioned or delayed. However, Landlord’s
consent shall not be required for any Alteration that satisfies all of the
following criteria (a “Cosmetic Alteration”):  (a) is of a cosmetic nature such
as painting, wallpapering, hanging pictures and installing carpeting; (b) is not
visible from the exterior of the Premises or Building; (c) will not affect the
Base Building (defined in Section 5); and (d) does not require work to be
performed inside the walls or above the ceiling of the Premises.  Cosmetic
Alterations shall be subject to all the other provisions of this Section 9.03. 
Prior to starting work, Tenant shall furnish Landlord with plans and
specifications (which shall be in CAD format if requested by Landlord); names of
contractors reasonably acceptable to Landlord (provided that Landlord may
designate specific contractors with respect to Base Building and vertical Cable,
as may be described more fully below); required permits and approvals; evidence
of contractor’s and subcontractor’s insurance in amounts reasonably required by
Landlord and naming Landlord and the managing agent for the Building (or any
successor(s)) as additional insureds; and any security for performance in
amounts reasonably required by Landlord.  Landlord may designate specific
contractors with respect to oversight, installation, repair, connection to, and
removal of vertical Cable.  All Cable shall be clearly marked with adhesive
plastic labels (or plastic tags attached to such Cable with wire) to show
Tenant’s name, suite number, and the purpose of such Cable (i) every 6 feet
outside the Premises (specifically including, but not limited to, the electrical
room risers and any Common Areas), and (ii) at the termination point(s) of such
Cable.  Changes to the plans and specifications must also be submitted to
Landlord for its approval, which approval shall not be unreasonably withheld,
conditioned or delayed.  Alterations shall be constructed in a good and
workmanlike manner using materials of a quality reasonably approved by Landlord,
and Tenant shall ensure that no Alteration impairs any Building system or

6


--------------------------------------------------------------------------------


Landlord’s ability to perform its obligations hereunder.  Tenant shall reimburse
Landlord for any sums paid by Landlord for third party examination of Tenant’s
plans for non-Cosmetic Alterations.  In addition, Tenant shall pay Landlord a
fee for Landlord’s oversight and coordination of any non-Cosmetic Alterations
equal to 10% of the cost of the non-Cosmetic Alterations.  Upon completion,
Tenant shall furnish “as-built” plans (in CAD format, if requested by Landlord)
for non-Cosmetic Alterations, completion affidavits and full and final waivers
of lien.  Landlord’s approval of an Alteration shall not be deemed a
representation by Landlord that the Alteration complies with Law.

10.                               Entry by Landlord.

Landlord may enter the Premises to inspect, show (but only during the last 6
months of the Term or any time during an uncured Default by Tenant) or clean the
Premises or to perform or facilitate the performance of repairs, alterations or
additions to the Premises or any portion of the Building.  Notwithstanding the
foregoing, except in emergencies, Landlord shall provide Tenant with at least 24
hours’ prior notice of entry into the Premises, which may be given orally to the
entity occupying the Premises and shall use reasonable efforts to minimize any
interference with Tenant’s use of the Premises.  If reasonably necessary,
Landlord may temporarily close all or a portion of the Premises to perform
repairs, alterations and additions.  However, except in emergencies, Landlord
will not close the Premises if the work can reasonably be completed on weekends
and after Building Service Hours.  Entry by Landlord (in accordance with this
Section 10) shall not constitute a constructive eviction or entitle Tenant to an
abatement or reduction of Rent.

11.                               Assignment and Subletting.

11.01  Except in connection with a Business Transfer (defined in Section 11.04),
Tenant shall not assign, sublease, transfer or encumber any interest in this
Lease or allow any third party to use any portion of the Premises (collectively
or individually, a “Transfer”) without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed if
Landlord does not exercise its recapture rights under Section 11.02.  Without
limitation, it is agreed that Landlord’s consent shall not be considered
unreasonably withheld if the proposed transferee is a governmental entity or an
occupant of the Building or if the proposed transferee, whether or not an
occupant of the Building, is in discussions with Landlord regarding the leasing
of space within the Building.  If the entity(ies) which directly or indirectly
controls the voting shares/rights of Tenant (other than through the ownership of
voting securities listed on a recognized securities exchange) changes at any
time, such change of ownership or control shall constitute a Transfer. Tenant
hereby waives the provisions of Section 1995.310 of the California Civil Code,
or any similar or successor Laws, now or hereafter in effect, and all other
remedies, including, without limitation, any right at law or equity to terminate
this Lease, on its own behalf and, to the extent permitted under all applicable
Laws, on behalf of the proposed transferee. Any Transfer in violation of this
Section shall, at Landlord’s option, be deemed a Default by Tenant as described
in Section 18, and shall be voidable by Landlord.  In no event shall any
Transfer, including a Business Transfer, release or relieve Tenant from any
obligation under this Lease, and Tenant shall remain primarily liable for the
performance of the tenant’s obligations under this Lease, as amended from time
to time.

11.02  Tenant shall provide Landlord with financial statements for the proposed
transferee (or, in the case of a change of ownership or control, for the
proposed new controlling entity(ies)), a fully executed copy of the proposed
assignment, sublease or other Transfer documentation and such other information
as Landlord may reasonably request. Within 15 Business Days after receipt of the
required information and documentation, Landlord shall either: (a) consent to
the Transfer by execution of a consent agreement in a form reasonably designated
by Landlord; (b) reasonably refuse to consent to the Transfer in writing; or
(c) in the event of an assignment of this Lease or subletting of more than 20%
of the Rentable Square Footage of the Premises for more than 50% of the
remaining Term (excluding unexercised options), recapture the portion of the
Premises that Tenant is proposing to Transfer.  If Landlord exercises its right
to recapture, this Lease shall automatically be amended (or terminated if the
entire Premises is being assigned or sublet) to delete the applicable portion of
the Premises effective on the proposed effective date of the Transfer, although
Landlord may require Tenant to execute a reasonable amendment or other document
reflecting such reduction or termination.  Tenant shall pay Landlord a review
fee of $1,500.00 for Landlord’s review of any requested Transfer.

11.03  Tenant shall pay Landlord 50% of all rent and other consideration which
Tenant receives as a result of a Transfer that is in excess of the Rent payable
to Landlord for the portion of the Premises and Term covered by the Transfer. 
Tenant shall pay Landlord for Landlord’s share of the excess within 30 days
after Tenant’s receipt of the excess.  In determining the excess due Landlord,
Tenant may deduct from the excess, on a straight line basis, all reasonable

7


--------------------------------------------------------------------------------


and customary expenses directly incurred by Tenant attributable to the Transfer,
including brokerage fees, legal fees, construction costs, and Landlord’s review
fee.  If Tenant is in Default, Landlord may require that all sublease payments
be made directly to Landlord, in which case Tenant shall receive a credit
against Rent in the amount of Tenant’s share of payments received by Landlord.

11.04  Tenant may assign this Lease to a successor to Tenant by merger,
consolidation or the purchase of substantially all of Tenant’s assets, or assign
this Lease or sublet all or a portion of the Premises to an Affiliate (defined
below), without the consent of Landlord, provided that all of the following
conditions are satisfied (a “Business Transfer”):  (a) Tenant must not be in
Default; (b) Tenant must give Landlord written notice at least 15 Business Days
before such Transfer; and (c) if such Transfer will result from a merger or
consolidation of Tenant with another entity, then the Credit Requirement
(defined below) must be satisfied.  Tenant’s notice to Landlord shall include
information and documentation evidencing the Business Transfer and showing that
each of the above conditions has been satisfied.  If requested by Landlord,
Tenant’s successor shall sign and deliver to Landlord a commercially reasonable
form of assumption agreement.  “Affiliate” shall mean an entity controlled by,
controlling or under common control with Tenant.  The “Credit Requirement” shall
be deemed satisfied if, as of the date immediately preceding the date of the
Transfer, the financial strength of the entity with which Tenant is to merge or
consolidate is not less than that of Tenant, as determined (x) based on credit
ratings of such entity and Tenant by both Moody’s and Standard & Poor’s (or by
either such agency alone, if applicable ratings by the other agency do not
exist), or (y) if such credit ratings do not exist, then in accordance with
Moody’s KMV RiskCalc (i.e., the on-line software tool offered by Moody’s for
analyzing credit risk) based on CFO-certified financial statements for such
entity and Tenant covering their last two fiscal years ending before the
Transfer.

11.05  Notwithstanding anything to the contrary contained in this Section 11,
neither Tenant nor any other person having a right to possess, use, or occupy
(for convenience, collectively referred to in this subsection as “Use”) the
Premises shall enter into any lease, sublease, license, concession or other
agreement for Use of all or any portion of the Premises which provides for
rental or other payment for such Use based, in whole or in part, on the net
income or profits derived by any person that leases, possesses, uses, or
occupies all or any portion of the Premises (other than an amount based on a
fixed percentage or percentages of receipts or sales), and any such purported
lease, sublease, license, concession or other agreement shall be absolutely void
and ineffective as a transfer of any right or interest in the Use of all or any
part of the Premises.

12.                               Liens.

Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees.  Tenant shall give Landlord notice at least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility.  Tenant,
within 20 days of notice from Landlord, shall fully discharge any lien by
settlement, by bonding or by insuring over the lien in the manner prescribed by
the applicable lien Law and, if Tenant fails to do so, Tenant shall be deemed in
Default under this Lease and, in addition to any other remedies available to
Landlord as a result of such Default by Tenant, Landlord, at its option, may
bond, insure over or otherwise discharge the lien.  Tenant shall reimburse
Landlord for any amount paid by Landlord, including, without limitation,
reasonable attorneys’ fees.

13.                               Indemnity and Waiver of Claims.

Except to the extent caused by the negligence or willful misconduct of Landlord
or any Landlord Related Parties (defined below), Tenant shall indemnify, defend
and hold Landlord and Landlord Related Parties harmless against and from all
liabilities, obligations, damages, penalties, claims, actions, costs, charges
and expenses, including, without limitation, reasonable attorneys’ fees and
other professional fees (if and to the extent permitted by Law) (collectively
referred to as “Losses”), which may be imposed upon, incurred by or asserted
against Landlord or any of the Landlord Related Parties by any third party and
arising out of or in connection with any damage or injury occurring in the
Premises or any acts or omissions (including violations of Law) of Tenant, the
Tenant Related Parties (defined below) or any of Tenant’s transferees,
contractors or licensees.  Except to the extent caused by the negligence or
willful misconduct of Tenant or any Tenant Related Parties, Landlord shall
indemnify, defend and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees and agents (“Tenant
Related Parties”) harmless against and from all Losses which may be imposed
upon, incurred by or asserted against Tenant or any of the Tenant Related
Parties by any third party and arising out of or in connection with the acts or
omissions (including violations of Law) of

8


--------------------------------------------------------------------------------


Landlord or the Landlord Related Parties.  Tenant hereby waives all claims
against and releases Landlord and its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, Mortgagees (defined in
Section 23) and agents (the “Landlord Related Parties”) from all claims for any
injury to or death of persons, damage to property or business loss in any manner
related to (a) Force Majeure, (b) acts of third parties, (c) the bursting or
leaking of any tank, water closet, drain or other pipe, (d) the inadequacy or
failure of any security or protective services, personnel or equipment, or
(e) any matter not within the reasonable control of Landlord.  Notwithstanding
the foregoing, except as provided in Section 15 to the contrary, Tenant shall
not be required to waive any claims against Landlord (other than for loss or
damage to Tenant’s business) where such loss or damage is due to the negligence
or willful misconduct of Landlord or any Landlord Related Parties.  Nothing
herein shall be construed as to diminish the repair and maintenance obligations
of Landlord contained elsewhere in this Lease.

14.                               Insurance.

Tenant shall maintain the following insurance (“Tenant’s Insurance”): 
(a) Commercial General Liability Insurance applicable to the Premises and its
appurtenances providing, on an occurrence basis, a minimum combined single limit
of $2,000,000.00; (b) Property and Income Coverage Insurance written on an All
Risk or Special Cause of Loss Form, including earthquake sprinkler leakage, at
replacement cost value and with a replacement cost endorsement covering all of
Tenant’s business and trade fixtures, equipment, movable partitions, furniture,
merchandise and other personal property within the Premises (“Tenant’s
Property”) and any Leasehold Improvements performed by or for the benefit of
Tenant; (c) Workers’ Compensation Insurance in amounts required by Law; and
(d) Employers Liability Coverage of at least $1,000,000.00 per occurrence.  Any
company writing Tenant’s Insurance shall have an A.M. Best rating of not less
than A-VIII.  All Commercial General Liability Insurance policies shall name as
additional insureds Landlord (or its successors and assignees), the managing
agent for the Building (or any successor), Equity Office Properties Trust and
their respective members, principals, beneficiaries, partners, officers,
directors, employees, and agents, and other designees of Landlord and its
successors as the interest of such designees shall appear.  In addition,
Landlord shall be named as a loss payee with respect to Tenant’s Property
Insurance on the Leasehold Improvements.  All policies of Tenant’s Insurance
shall contain endorsements that the insurer(s) shall give Landlord and its
designees at least 30 days’ advance written notice of any cancellation,
termination, material change or lapse of insurance. Tenant shall provide
Landlord with a certificate of insurance evidencing Tenant’s Insurance prior to
the earlier to occur of the Commencement Date or the date Tenant is provided
with possession of the Premises, and thereafter as necessary to assure that
Landlord always has current certificates evidencing Tenant’s Insurance. So long
as the same is available at commercially reasonable rates, Landlord shall
maintain so called All Risk property insurance on the Building at replacement
cost value as reasonably estimated by Landlord, together with such other
insurance coverage as Landlord, in its reasonable judgment, may elect to
maintain.

15.                               Subrogation.

Landlord and Tenant hereby waive and shall cause their respective insurance
carriers to waive any and all rights of recovery, claims, actions or causes of
action against the other for any loss or damage with respect to Tenant’s
Property, Leasehold Improvements, the Building, the Premises, or any contents
thereof, including rights, claims, actions and causes of action based on
negligence, which loss or damage is (or would have been, had the insurance
required by this Lease been carried) covered by insurance.  For the purposes of
this waiver, any deductible with respect to a party’s insurance shall be deemed
covered by and recoverable by such party under valid and collectable policies of
insurance.

16.                               Casualty Damage.

16.01  If all or any portion of the Premises becomes untenantable or
inaccessible by fire or other casualty to the Premises or the Common Areas
(collectively a “Casualty”), Landlord, with reasonable promptness, shall cause a
general contractor selected by Landlord to provide Landlord with a written
estimate of the amount of time required, using standard working methods, to
substantially complete the repair and restoration of the Premises and any Common
Areas necessary to provide access to the Premises (“Completion Estimate”). 
Landlord shall promptly forward a copy of the Completion Estimate to Tenant.  If
the Completion Estimate indicates that the Premises or any Common Areas
necessary to provide access to the Premises cannot be made tenantable within 180
days from the date the repair is started, then either party shall have the right
to terminate this Lease upon written notice to the other within 10 days after
Tenant’s receipt of the Completion Estimate.  Tenant, however, shall not have
the right to terminate this Lease if the Casualty was caused by the negligence
or intentional misconduct of

9


--------------------------------------------------------------------------------


Tenant or any Tenant Related Parties.  In addition, Landlord, by notice to
Tenant within 90 days after the date of the Casualty, shall have the right to
terminate this Lease if:  (1) the Premises have been materially damaged and
there is less than 2 years of the Term remaining on the date of the Casualty;
(2) any Mortgagee requires that the insurance proceeds be applied to the payment
of the mortgage debt; or (3) a material uninsured loss to the Building or
Premises occurs.  Tenant also shall have the right to terminate this Lease by
notice to Landlord if:  (a) a substantial portion of the Premises has been
damaged by Casualty and such damage cannot reasonably be repaired within 60 days
after receipt of the Completion Estimate; (b) there is less than 1 year of the
Term remaining on the date of the Casualty; (c) the Casualty was not caused by
the negligence or willful misconduct of Tenant or its agents, employees or
contractors; and (d) Tenant provides Landlord with written notice of its intent
to terminate within 30 days after the date of Tenant’s receipt of the Completion
Estimate.

16.02  If this Lease is not terminated, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord’s reasonable control, restore the Premises and Common Areas.  Such
restoration shall be to substantially the same condition that existed prior to
the Casualty, except for modifications required by Law or any other
modifications to the Common Areas deemed desirable by Landlord.  Upon notice
from Landlord, Tenant shall assign or endorse over to Landlord (or to any party
designated by Landlord) all property insurance proceeds payable to Tenant under
Tenant’s Insurance with respect to any Leasehold Improvements performed by or
for the benefit of Tenant; provided if the estimated cost to repair such
Leasehold Improvements exceeds the amount of insurance proceeds received by
Landlord from Tenant’s insurance carrier, the excess cost of such repairs shall
be paid by Tenant to Landlord prior to Landlord’s commencement of repairs. 
Within 15 days of demand, Tenant shall also pay Landlord for any additional
excess costs that are determined during the performance of the repairs to such
Leasehold Improvements.  In no event shall Landlord be required to spend more
for the restoration of the Premises and Common Areas than the proceeds received
by Landlord, whether insurance proceeds or proceeds from Tenant.  Landlord shall
not be liable for any inconvenience to Tenant, or injury to Tenant’s business
resulting in any way from the Casualty or the repair thereof.  Provided that
Tenant is not in Default, during any period of time that all or a material
portion of the Premises is rendered untenantable as a result of a Casualty, the
Rent shall abate for the portion of the Premises that is untenantable and not
used by Tenant.

16.03  The provisions of this Lease, including this Section 16, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, all or any part of the Premises or the Property, and any
Laws, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, and any similar or successor Laws now or hereafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises or the Property.

17.                               Condemnation.

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”).  Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building.  If
Landlord has the right to terminate this Lease pursuant to this Section 17,
Landlord agrees to exercise such right in a nondiscriminatory fashion among
tenants in the Building.  Consideration of the following factors in arriving at
its decision shall not be deemed discriminatory: Length of term remaining on the
Lease, time needed to repair and restore, costs of repair and restoration not
covered by condemnation proceeds, Landlord’s plans to repair and restore Common
Areas serving the Premises, Landlord’s plans for repair and restoration of the
Building, and other relevant factors of Landlord’s decision as long as they are
applied to Tenant in the same manner as other tenants. The terminating party
shall provide written notice of termination to the other party within 45 days
after it first receives notice of the Taking.  The termination shall be
effective as of the effective date of any order granting possession to, or
vesting legal title in, the condemning authority.  If this Lease is not
terminated, Base Rent and Tenant’s Pro Rata Share shall be appropriately
adjusted to account for any reduction in the square footage of the Building or
Premises. All compensation awarded for a Taking shall be the property of
Landlord.  The right to receive compensation or proceeds are expressly waived by
Tenant, provided, however, Tenant may file a separate claim for Tenant’s
Property and Tenant’s reasonable relocation expenses, provided the filing of the
claim does not diminish the amount of Landlord’s award.  If only a part of the
Premises is subject to a Taking and this Lease is not terminated, Landlord, with
reasonable diligence, will restore the remaining portion of the Premises as
nearly as practicable to the

10


--------------------------------------------------------------------------------


condition immediately prior to the Taking.  Tenant hereby waives any and all
rights it might otherwise have pursuant to Section 1265.130 of the California
Code of Civil Procedure, or any similar or successor Laws.

18.                               Events of Default.

In addition to any other default specifically described in this Lease, each of
the following occurrences shall be a “Default”: (a) Tenant’s failure to pay any
portion of Rent when due, if the failure continues for 5 days after written
notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other than a
Monetary Default) to comply with any term, provision, condition or covenant of
this Lease, if the failure is not cured within 20 days after written notice to
Tenant provided, however, if Tenant’s failure to comply cannot reasonably be
cured within 20 days, Tenant shall be allowed additional time (not to exceed 90
days) as is reasonably necessary to cure the failure so long as Tenant begins
the cure within 20 days and diligently pursues the cure to completion;
(c) Tenant permits a Transfer without Landlord’s required approval or otherwise
in violation of Section 11 of this Lease; (d) Tenant or any Guarantor becomes
insolvent, makes a transfer in fraud of creditors, makes an assignment for the
benefit of creditors, admits in writing its inability to pay its debts when due
or forfeits or loses its right to conduct business; (e) the leasehold estate is
taken by process or operation of Law; (f) in the case of any ground floor or
retail Tenant, Tenant does not take possession of or abandons or vacates all or
any portion of the Premises; or (g) Tenant is in default beyond any notice and
cure period under any other lease or agreement with Landlord at the Building or
Property. If Landlord provides Tenant with notice of Tenant’s failure to comply
with any specific provision of this Lease on 3 separate occasions during any 12
month period, Tenant’s subsequent violation of such provision shall, at
Landlord’s option, be an incurable Default by Tenant. All notices sent under
this Section shall be in satisfaction of, and not in addition to, notice
required by Law.

19.                               Remedies.

19.01  Upon the occurrence of any Default under this Lease, whether enumerated
in Section 18 or not, Landlord shall have the option to pursue any one or more
of the following remedies without any notice (except as expressly prescribed
herein) or demand whatsoever (and without limiting the generality of the
foregoing, Tenant hereby specifically waives notice and demand for payment of
Rent or other obligations, except for those notices specifically required
pursuant to the terms of Section 18 or this Section 19, and waives any and all
other notices or demand requirements imposed by applicable Law):

(a)                                  Terminate this Lease and Tenant’s right to
possession of the Premises and recover from Tenant an award of damages equal to
the sum of the following:

(i)                                     The Worth at the Time of Award of the
unpaid Rent which had been earned at the time of termination;

(ii)                                  The Worth at the Time of Award of the
amount by which the unpaid Rent which would have been earned after termination
until the time of award exceeds the amount of such Rent loss that Tenant
affirmatively proves could have been reasonably avoided;

(iii)                               The Worth at the Time of Award of the amount
by which the unpaid Rent for the balance of the Term after the time of award
exceeds the amount of such Rent loss that Tenant affirmatively proves could be
reasonably avoided;

(iv)                              Any other amount necessary to compensate
Landlord for all the detriment either proximately caused by Tenant’s failure to
perform Tenant’s obligations under this Lease or which in the ordinary course of
things would be likely to result therefrom; and

(v)                                 All such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time under applicable
law.

The “Worth at the Time of Award” of the amounts referred to in parts (i) and
(ii) above, shall be computed by allowing interest at the lesser of a per annum
rate equal to: (A) the greatest per annum rate of interest permitted from time
to time under applicable law, or (B) the Prime Rate plus 5%.  For purposes
hereof, the “Prime Rate” shall be the per annum interest rate publicly announced
as its prime or base rate by a federally insured bank selected by Landlord in
the State of California.  The “Worth at the Time of Award” of the amount
referred to in part (iii),

11


--------------------------------------------------------------------------------


above, shall be computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus 1%;

(b)                                 Employ the remedy described in California
Civil Code § 1951.4 (Landlord may continue this Lease in effect after Tenant’s
breach and abandonment and recover Rent as it becomes due, if Tenant has the
right to sublet or assign, subject only to reasonable limitations); or

(c)                                  Notwithstanding Landlord’s exercise of the
remedy described in California Civil Code § 1951.4 in respect of an event or
events of default, at such time thereafter as Landlord may elect in writing, to
terminate this Lease and Tenant’s right to possession of the Premises and
recover an award of damages as provided above in Paragraph 19.01(a).

19.02  The subsequent acceptance of Rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
Rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such Rent.  No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.

19.03  TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE
CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND RULES OF LAW FROM TIME TO
TIME IN EFFECT DURING THE LEASE TERM OR THEREAFTER PROVIDING THAT TENANT SHALL
HAVE ANY RIGHT TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS
TERMINATION BY REASON OF TENANT’S BREACH.

THE PARTIES HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO
TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE.  IF
THE JURY WAIVER PROVISIONS OF THIS SECTION 19.03 ARE NOT ENFORCEABLE UNDER
CALIFORNIA LAW, THEN THE FOLLOWING PROVISIONS SHALL APPLY.  It is the desire and
intention of the parties to agree upon a mechanism and procedure under which
controversies and disputes arising out of this Lease or related to the Premises
will be resolved in a prompt and expeditious manner.  Accordingly, except with
respect to actions for unlawful or forcible detainer or with respect to the
prejudgment remedy of attachment, any action, proceeding or counterclaim brought
by either party hereto against the other (and/or against its officers,
directors, employees, agents or subsidiaries or affiliated entities) on any
matters whatsoever arising out of or in any way connected with this Lease,
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
whether sounding in contract, tort, or otherwise, shall be heard and resolved by
a referee under the provisions of the California Code of Civil Procedure,
Sections 638 — 645.1, inclusive (as same may be amended, or any successor
statute(s) thereto) (the “Referee Sections”).  Any fee to initiate the judicial
reference proceedings and all fees charged and costs incurred by the referee
shall be paid by the party initiating such procedure (except that if a reporter
is requested by either party, then a reporter shall be present at all
proceedings where requested and the fees of such reporter — except for copies
ordered by the other parties — shall be borne by the party requesting the
reporter); provided however, that allocation of the costs and fees, including
any initiation fee, of such proceeding shall be ultimately determined in
accordance with Section 26.02 below.  The venue of the proceedings shall be in
the county in which the Premises are located.  Within 10 days of receipt by any
party of a written request to resolve any dispute or controversy pursuant to
this Section 19.03, the parties shall agree upon a single referee who shall try
all issues, whether of fact or law, and report a finding and judgment on such
issues as required by the Referee Sections.  If the parties are unable to agree
upon a referee within such 10 day period, then any party may thereafter file a
lawsuit in the county in which the Premises are located for the purpose of
appointment of a referee under the Referee Sections.  If the referee is
appointed by the court, the referee shall be a neutral and impartial retired
judge with substantial experience in the relevant matters to be determined, from
Jams/Endispute, Inc., the American Arbitration Association or similar
mediation/arbitration entity. The proposed referee may be challenged by any
party for any of the grounds listed in the Referee Sections.  The referee shall
have the power to decide all issues of fact and law and report his or her
decision on such issues, and to issue all recognized remedies available at Law
or in equity for any cause of action that is before the referee, including an
award of attorneys’ fees and costs in accordance with this Lease.  The referee
shall not, however, have the power to award punitive damages, nor any other
damages which are not permitted by the express provisions of this Lease, and the
parties hereby waive any right to recover any such damages.  The parties shall
be entitled to conduct all discovery as provided in the California Code of Civil
Procedure, and the referee shall oversee discovery and may enforce all discovery
orders in the same manner as any trial court

12


--------------------------------------------------------------------------------


judge, with rights to regulate discovery and to issue and enforce subpoenas,
protective orders and other limitations on discovery available under California
law.  The reference proceeding shall be conducted in accordance with California
law (including the rules of evidence), and in all regards, the referee shall
follow California law applicable at the time of the reference proceeding.  The
parties shall promptly and diligently cooperate with one another and the
referee, and shall perform such acts as may be necessary to obtain a prompt and
expeditious resolution of the dispute or controversy in accordance with the
terms of this Section 19.03.  In this regard, the parties agree that the parties
and the referee shall use best efforts to ensure that (a) discovery be conducted
for a period no longer than 6 months from the date the referee is appointed,
excluding motions regarding discovery, and (b) a trial date be set within 9
months of the date the referee is appointed.   In accordance with Section 644 of
the California Code of Civil Procedure, the decision of the referee upon the
whole issue must stand as the decision of the court, and upon the filing of the
statement of decision with the clerk of the court, or with the judge if there is
no clerk, judgment may be entered thereon in the same manner as if the action
had been tried by the court.   Any decision of the referee and/or judgment or
other order entered thereon shall be appealable to the same extent and in the
same manner that such decision, judgment, or order would be appealable if
rendered by a judge of the superior court in which venue is proper hereunder. 
The referee shall in his/her statement of decision set forth his/her findings of
fact and conclusions of law. The parties intend this general reference agreement
to be specifically enforceable in accordance with the Code of Civil Procedure.
Nothing in this Section 19.03 shall prejudice the right of any party to obtain
provisional relief or other equitable remedies from a court of competent
jurisdiction as shall otherwise be available under the Code of Civil Procedure
and/or applicable court rules.

19.04  No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing by agreement, applicable Law or in
equity.  In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable Law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy allowed to Landlord at law
or in equity.  Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default.

19.05  If Tenant is in Default of any of its non-monetary obligations under the
Lease, Landlord shall have the right to perform such obligations.  Tenant shall
reimburse Landlord for the cost of such performance upon demand together with an
administrative charge equal to 10% of the cost of the work performed by
Landlord.

19.06  This Section 19 shall be enforceable to the maximum extent such
enforcement is not prohibited by applicable Law, and the unenforceability of any
portion thereof shall not thereby render unenforceable any other portion.

20.                               Limitation of Liability.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE INTEREST OF
LANDLORD IN THE PROPERTY. TENANT SHALL LOOK SOLELY TO LANDLORD’S INTEREST IN THE
PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD AGAINST LANDLORD OR ANY
LANDLORD RELATED PARTY. NEITHER LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE
PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD
OR ANY LANDLORD RELATED PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO
OR LOSS OF BUSINESS OR ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. 
BEFORE FILING SUIT FOR AN ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE
LANDLORD AND THE MORTGAGEE(S) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES
(DEFINED IN SECTION 23 BELOW), NOTICE AND REASONABLE TIME TO CURE THE ALLEGED
DEFAULT.

21.                               Relocation.  Intentionally Omitted.

22.                               Holding Over.

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance.  Tenant’s occupancy shall be subject to all the terms and
provisions of this Lease, and Tenant shall pay an amount (on a per month basis
without reduction for partial months during the holdover) equal to 150% of the
sum of the Base Rent and Additional Rent due for the period immediately
preceding the holdover.  No holdover by Tenant or payment by Tenant after the
termination of this Lease

13


--------------------------------------------------------------------------------


shall be construed to extend the Term or prevent Landlord from immediate
recovery of possession of the Premises by summary proceedings or otherwise. If
Landlord is unable to deliver possession of the Premises to a new tenant or to
perform improvements for a new tenant as a result of Tenant’s holdover and
Tenant fails to vacate the Premises within 15 days after notice from Landlord,
Tenant shall be liable for all damages that Landlord suffers from the holdover.

23.                               Subordination to Mortgages; Estoppel
Certificate.

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”). 
The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”.  This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee.  As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease.  Upon request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease and shall recognize such successor as lessor under this Lease without
change in the provisions of this Lease, provided, however, if such succession
shall be the result of Mortgagee’s enforcement of any remedy under the Mortgage
or related documents, such successor shall not be liable for or bound by (a) any
payment of an installment of Rent which may have been made more than 30 days
before the due date of such installment, (b) any act or omission of or default
by Landlord under this Lease (but the successor shall be subject to the
continuing obligations of the landlord under this Lease to the extent arising
from and after such succession to the extent of such successor’s interest in the
Property), (c) any credits, claims, setoffs or defenses which Tenant may have
against Landlord, or (d) any obligation under this Lease to maintain a fitness
facility at the Property.  Upon the reasonable request of any successor to
Landlord’s interest, Tenant shall execute and deliver an instrument or
instruments confirming such attornment.  Notwithstanding the foregoing, upon
written request by Tenant, Landlord will use reasonable efforts to obtain a
non-disturbance, subordination and attornment agreement from Landlord’s then
current Mortgagee on such Mortgagee’s then current standard form of agreement. 
“Reasonable efforts” of Landlord shall not require Landlord to incur any cost,
expense or liability to obtain such agreement, it being agreed that Tenant shall
be responsible for any fee or review costs charged by the Mortgagee.  Upon
request of Landlord, Tenant will execute the Mortgagee’s form of
non-disturbance, subordination and attornment agreement and return the same to
Landlord for execution by the Mortgagee.  Landlord’s failure to obtain a
non-disturbance, subordination and attornment agreement for Tenant shall have no
effect on the rights, obligations and liabilities of Landlord and Tenant or be
considered to be a default by Landlord hereunder.  Landlord and Tenant shall
each, within 10 Business Days after receipt of a written request from the other,
execute and deliver a commercially reasonable estoppel certificate to those
parties as are reasonably requested by the other (including a Mortgagee or
prospective purchaser).  Without limitation, such estoppel certificate may
include a certification as to the status of this Lease, the existence of any
defaults and the amount of Rent that is due and payable.

24.                               Notice.

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered,
express, or certified mail, with return receipt requested or with delivery
confirmation requested from the U.S. postal service, or sent by overnight or
same day courier service at the party’s respective Notice Address(es) set forth
in Section 1; provided, however, notices sent by Landlord regarding general
Building operational matters may be posted in the Building mailroom or the
general Building newsletter or sent via e-mail to the e-mail address provided by
Tenant to Landlord for such purpose.  In addition, if the Building is closed
(whether due to emergency, governmental order or any other reason), then any
notice address at the Building shall not be deemed a required notice address
during such closure, and, unless Tenant has provided an alternative valid notice
address to Landlord for use during such closure, any notices sent during such
closure may be sent via e-mail or in any other practical manner reasonably
designed to ensure receipt by the intended recipient.  Each notice shall be
deemed to have been received on the earlier to occur of actual delivery or the
date on which delivery is refused, or, if Tenant has vacated the Premises or any
other Notice Address of Tenant without providing a new Notice Address, 3 days
after notice is deposited in the U.S. mail or with a courier service in the
manner described above.  Either party may, at any time, change its Notice
Address (other than to a post office box address) by giving the other party
written notice of the new address.

14


--------------------------------------------------------------------------------


25.                               Surrender of Premises.

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property from the Premises, and quit and surrender the Premises
to Landlord, broom clean, and in good order, condition and repair, ordinary wear
and tear and damage which Landlord is obligated to repair hereunder and
condemnation excepted.  If Tenant fails to remove any of Tenant’s Property, or
to restore the Premises to the required condition, within 5 days after
termination of this Lease or Tenant’s right to possession, Landlord, at Tenant’s
sole cost and expense, shall be entitled (but not obligated) to remove and store
Tenant’s Property and/or perform such restoration of the Premises.  Landlord
shall not be responsible for the value, preservation or safekeeping of Tenant’s
Property.  Tenant shall pay Landlord, upon demand, the expenses and storage
charges incurred.  If Tenant fails to remove Tenant’s Property from the Premises
or storage, within 30 days after notice, Landlord may deem all or any part of
Tenant’s Property to be abandoned and, at Landlord’s option, title to Tenant’s
Property shall vest in Landlord or Landlord may dispose of Tenant’s Property in
any manner Landlord deems appropriate.

26.                               Miscellaneous.

26.01  This Lease shall be interpreted and enforced in accordance with the Laws
of the state or commonwealth in which the Building is located and Landlord and
Tenant hereby irrevocably consent to the jurisdiction and proper venue of such
state or commonwealth.  If any term or provision of this Lease shall to any
extent be void or unenforceable, the remainder of this Lease shall not be
affected. If there is more than one Tenant or if Tenant is comprised of more
than one party or entity, the obligations imposed upon Tenant shall be joint and
several obligations of all the parties and entities, and requests or demands
from any one person or entity comprising Tenant shall be deemed to have been
made by all such persons or entities.  Notices to any one person or entity shall
be deemed to have been given to all persons and entities.  Tenant represents and
warrants to Landlord, and agrees, that each individual executing this Lease on
behalf of Tenant is authorized to do so on behalf of Tenant and that the
entity(ies) or individual(s) constituting Tenant or Guarantor or which may own
or control Tenant or Guarantor or which may be owned or controlled by Tenant or
Guarantor are not and at no time will be (i) in violation of any Laws relating
to terrorism or money laundering, or (ii) among the individuals or entities
identified on any list compiled pursuant to Executive Order 13224 for the
purpose of identifying suspected terrorists or on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/ofac/tllsdn.pdf or any replacement
website or other replacement official publication of such list.

26.02  If Landlord retains an attorney or institutes legal proceedings due to
Tenant’s failure to pay Rent when due, then Tenant shall be required to pay
Additional Rent in an amount equal to the reasonable attorneys’ fees and costs
actually incurred by Landlord in connection therewith.  Notwithstanding the
foregoing, in any action or proceeding between Landlord and Tenant, including
any appellate or alternative dispute resolution proceeding, the prevailing party
shall be entitled to recover from the non-prevailing party all of its costs and
expenses in connection therewith, including, but not limited to, reasonable
attorneys’ fees actually incurred.  No failure by either party to declare a
default immediately upon its occurrence, nor any delay by either party in taking
action for a default, nor Landlord’s acceptance of Rent with knowledge of a
default by Tenant, shall constitute a waiver of the default, nor shall it
constitute an estoppel.

26.03  Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant (other than the payment of the Security Deposit or Rent), the
period of time for the performance of such action shall be extended by the
number of days that the performance is actually delayed due to strikes, acts of
God, shortages of labor or materials, war, terrorist acts, pandemics, civil
disturbances and other causes beyond the reasonable control of the performing
party (“Force Majeure”).

26.04  Landlord shall have the right to transfer and assign, in whole or in
part, all of its rights and obligations under this Lease and in the Building and
Property.  Upon transfer, Landlord shall be released from any further
obligations hereunder and Tenant agrees to look solely to the successor in
interest of Landlord for the performance of such obligations, provided that any
successor pursuant to a voluntary, third party transfer (but not as part of an
involuntary transfer resulting from a foreclosure or deed in lieu thereof) shall
have assumed Landlord’s obligations under this Lease.

26.05  Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only and the delivery of it does not constitute an offer to Tenant or an option.
Tenant represents that it has dealt directly with and only with the Broker
(described in Section 1.10) as a broker in connection

15


--------------------------------------------------------------------------------


with this Lease.  Tenant shall indemnify and hold Landlord and the Landlord
Related Parties harmless from all claims of any other brokers claiming to have
represented Tenant in connection with this Lease. Landlord shall indemnify and
hold Tenant and the Tenant Related Parties harmless from all claims of any
brokers claiming to have represented Landlord in connection with this Lease. 
Equity Office Properties Management Corp., or such other entity affiliated with
Equity Office Properties Management Corp. that is involved in the negotiation of
this Lease (each referred to as “EOPMC”), represents only the Landlord in this
transaction.  Any assistance rendered by any agent or employee of EOPMC in
connection with this Lease or any subsequent amendment or modification or any
other document related hereto has been or will be made as an accommodation to
Tenant solely in furtherance of consummating the transaction on behalf of
Landlord, and not as agent for Tenant.

26.06 Time is of the essence with respect to Tenant’s exercise of any expansion,
renewal or extension rights granted to Tenant. The expiration of the Term,
whether by lapse of time, termination or otherwise, shall not relieve either
party of any obligations which accrued prior to or which may continue to accrue
after the expiration or termination of this Lease.

26.07  Tenant may peacefully have, hold and enjoy the Premises, subject to the
terms of this Lease, provided Tenant pays the Rent and fully performs all of its
covenants and agreements.  This covenant shall be binding upon Landlord and its
successors only during its or their respective periods of ownership of the
Building.

26.08  This Lease does not grant any rights to light or air over or about the
Building.  Landlord excepts and reserves exclusively to itself any and all
rights not specifically granted to Tenant under this Lease.  Landlord reserves
the right to make changes to the Property, Building and Common Areas as Landlord
deems appropriate.  This Lease constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings related to the
Premises, including all lease proposals, letters of intent and other documents. 
Neither party is relying upon any warranty, statement or representation not
contained in this Lease.  This Lease may be modified only by a written agreement
signed by an authorized representative of Landlord and Tenant.

26.09  Subject to the provisions of this Section 26.09, so long as Tenant is not
in Default under this Lease, and provided Tenant’s employees execute Landlord’s
standard waiver of liability form and pay the applicable one time or monthly
fee, if any then Tenant’s employees (the “Fitness Center Users”) shall be
entitled to use the fitness center (the “Fitness Center”) in the building
located at 275 Shoreline Drive, Redwood City, California. The use of the Fitness
Center shall be subject to the reasonable rules and regulations (including rules
regarding hours of use) established from time to time by Landlord for the
Fitness Center.  Landlord and Tenant acknowledge that the use of the Fitness
Center by the Fitness Center Users shall be at their own risk and that the terms
and provisions of Section 13 of this Lease shall apply to Tenant and the Fitness
Center User’s use of the Fitness Center.  The costs of operating, maintaining
and repairing the Fitness Center may be included as part of Expenses.  Tenant
acknowledges that the provisions of this Section shall not be deemed to be a
representation by Landlord that Landlord shall continuously maintain the Fitness
Center (or any other fitness facility) throughout the Term of this Lease, and
Landlord shall have the right, at Landlord’s sole discretion, to expand,
contract, eliminate or otherwise modify the Fitness Center. No expansion,
contraction, elimination or modification of the Fitness Center, and no
termination of Tenant’s or the Fitness Center Users’ rights to the Fitness
Center shall entitle Tenant to an abatement or reduction in Rent, or constitute
a constructive eviction, or result in an event of default by Landlord under this
Lease.

26.10  Subject to the provisions of this Section 26.10, so long as Tenant is not
in Default under this Lease, Tenant shall be entitled to use the Building’s
shower facility (the “Shower Facility”).  The use of the Shower Facility shall
be subject to the reasonable rules and regulations (including rules regarding
hours of use) established from time to time by Landlord for the Shower
Facility.  The costs of operating, maintaining and repairing the Shower Facility
shall be included as part of Expenses.  Tenant acknowledges that the provisions
of this Section shall not be deemed to be a representation by Landlord that
Landlord shall continuously maintain the Shower Facility throughout the Term,
and Landlord shall have the right, at Landlord’s sole discretion, to expand,
contract, eliminate or otherwise modify the Shower Facility.  In addition, in
the event Landlord no longer owns the building located at 275 Shoreline Drive,
Redwood City, California, the rights of Tenant and the users of the Shower
Facility to use the Shower Facility may, at Landlord’s option, be terminated. 
No expansion, contraction, elimination or modification of the Shower Facility,
and no termination of Tenant’s or the user’s of the Shower facility rights to
the Shower Facility shall entitle Tenant to an abatement or reduction in Rent,
constitute a constructive eviction, or result in an event of default by Landlord
under this Lease. Tenant hereby voluntarily releases, discharges, waives and
relinquishes any and all actions or causes of action

16


--------------------------------------------------------------------------------


for personal injury or property damage occurring to Tenant or its employees or
agents arising as a result of the use of the Shower Facility, or any activities
incidental thereto, wherever or however the same may occur, and further agrees
that Tenant will not prosecute any claim for personal injury or property damage
against Landlord or any of its officers, agents, servants or employees for any
said causes of action.  It is the intention of Tenant with respect to the Shower
Facility to exempt and relieve Landlord from liability for personal injury or
property damage caused by negligence.

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

LANDLORD:

 

 

 

 

 

CA-SHOREBREEZE LIMITED PARTNERSHIP, a

 

 

Delaware limited partnership

 

 

 

 

 

By:

EOP Owner GP L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

VERSANT CORPORATION, a California corporation

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Tenant’s Tax ID Number (SSN or FEIN):

 

 

 

 

 

 

 

 

17


--------------------------------------------------------------------------------


EXHIBIT A

OUTLINE AND LOCATION OF PREMISES

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between CA-SHOREBREEZE LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”) and VERSANT CORPORATION, a California corporation
(“Tenant”) for space in the Building located at 255 Shoreline Drive, Redwood
City, California.  Capitalized terms used but not defined herein shall have the
meanings given in the Lease.

1


--------------------------------------------------------------------------------


EXHIBIT B

EXPENSES AND TAXES

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between CA-SHOREBREEZE LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”) and VERSANT CORPORATION, a California corporation
(“Tenant”) for space in the Building located at 255 Shoreline Drive, Redwood
City, California.  Capitalized terms used but not defined herein shall have the
meanings given in the Lease.

1.  Payments.

1.01  Tenant shall pay Tenant’s Pro Rata Share of the amount, if any, by which
Expenses (defined below) for each calendar year during the Term exceed Expenses
for the Base Year (the “Expense Excess”) and also the amount, if any, by which
Taxes (defined below) for each calendar year during the Term exceed Taxes for
the Base Year (the “Tax Excess”).  If Expenses or Taxes in any calendar year
decrease below the amount of Expenses or Taxes for the Base Year, Tenant’s Pro
Rata Share of Expenses or Taxes, as the case may be, for that calendar year
shall be $0.  Landlord shall provide Tenant with a good faith estimate of the
Expense Excess and of the Tax Excess for each calendar year during the Term.  On
or before the first day of each month, Tenant shall pay to Landlord a monthly
installment equal to one-twelfth of Tenant’s Pro Rata Share of Landlord’s
estimate of both the Expense Excess and Tax Excess.  If Landlord determines that
its good faith estimate of the Expense Excess or of the Tax Excess was incorrect
by a material amount, Landlord may provide Tenant with a revised estimate. 
After its receipt of the revised estimate, Tenant’s monthly payments shall be
based upon the revised estimate.  If Landlord does not provide Tenant with an
estimate of the Expense Excess or the Tax Excess by January 1 of a calendar
year, Tenant shall continue to pay monthly installments based on the previous
year’s estimate(s) until Landlord provides Tenant with the new estimate.  Upon
delivery of the new estimate, an adjustment shall be made for any month for
which Tenant paid monthly installments based on the previous year’s estimate. 
Tenant shall pay Landlord the amount of any underpayment within 30 days after
receipt of the new estimate.  Any overpayment shall be refunded to Tenant within
30 days or credited against the next due future installment(s) of Additional
Rent.

1.02  As soon as is practical following the end of each calendar year, Landlord
shall furnish Tenant with a statement of the actual Expenses and Expense Excess
and the actual Taxes and Tax Excess for the prior calendar year.  If the
estimated Expense Excess or estimated Tax Excess for the prior calendar year is
more than the actual Expense Excess or actual Tax Excess, as the case may be,
for the prior calendar year, Landlord shall either provide Tenant with a refund
or apply any overpayment by Tenant against Additional Rent due or next becoming
due, provided if the Term expires before the determination of the overpayment,
Landlord shall refund any overpayment to Tenant after first deducting the amount
of Rent due.  If the estimated Expense Excess or estimated Tax Excess for the
prior calendar year is less than the actual Expense Excess or actual Tax Excess,
as the case may be, for such prior year, Tenant shall pay Landlord, within 30
days after its receipt of the statement of Expenses or Taxes, any underpayment
for the prior calendar year.

2.  Expenses.

2.01  Expenses” means all costs and expenses incurred in each calendar year in
connection with operating, maintaining, repairing, and managing the Building and
the Property.  Landlord agrees to act in a commercially reasonable manner in
incurring Expenses, taking into consideration the class and the quality of the
Building.  “Expenses” shall include, but not be limited to: (a)  all labor and
labor related costs, including wages, salaries, bonuses, taxes, insurance,
uniforms, training, retirement plans, pension plans and other employee benefits;
(b) management fees; (c) the cost of equipping, staffing and operating an
on-site and/or off-site management office for the Building, provided if the
management office services one or more other buildings or properties, the shared
costs and expenses of equipping, staffing and operating such management
office(s) shall be equitably prorated and apportioned between the Building and
the other buildings or properties; (d) accounting costs; (e) the cost of
services; (f) rental and purchase cost of parts, supplies, tools and equipment;
(g) insurance premiums and deductibles (provided, however, that insurance
deductibles with respect to earthquake coverage shall not exceed 5% of the total
insurable value of the Property on a per occurrence basis and all other
insurance deductibles shall not exceed $100,000.00 per occurrence);
(h) electricity, gas and other utility costs; and (i) the amortized cost of
capital improvements (as distinguished from replacement parts or components
installed in the ordinary course of business) made subsequent to the Base Year
which are:  (1) performed primarily to reduce current or future operating
expense costs, upgrade Building security or otherwise improve the operating
efficiency of the

1


--------------------------------------------------------------------------------


Property; or (2) required to comply with any Laws that are enacted, or first
interpreted to apply to the Property, after the date of the Lease.  The cost of
capital improvements shall be amortized by Landlord over the lesser of the
Payback Period (defined below) or the useful life of the capital improvement as
reasonably determined by Landlord. The amortized cost of capital improvements
may, at Landlord’s option, include actual or imputed interest at the rate that
Landlord would reasonably be required to pay to finance the cost of the capital
improvement. “Payback Period” means the reasonably estimated period of time that
it takes for the cost savings resulting from a capital improvement to equal the
total cost of the capital improvement. Landlord, by itself or through an
affiliate, shall have the right to directly perform, provide and be compensated
for any services under the Lease. If Landlord incurs Expenses for the Building
or Property together with one or more other buildings or properties, whether
pursuant to a reciprocal easement agreement, common area agreement or otherwise,
the shared costs and expenses shall be equitably prorated and apportioned
between the Building and Property and the other buildings or properties.

2.02  Expenses shall not include: the cost of capital improvements (except as
set forth above); depreciation; principal payments of mortgage and other
non-operating debts of Landlord; the cost of repairs or other work to the extent
Landlord is reimbursed by insurance or condemnation proceeds; costs in
connection with leasing space in the Building, including brokerage commissions;
lease concessions, rental abatements and construction allowances granted to
specific tenants; costs incurred in connection with the sale, financing or
refinancing of the Building; fines, interest and penalties incurred due to the
late payment of Taxes or Expenses; organizational expenses associated with the
creation and operation of the entity which constitutes Landlord; any penalties
or damages that Landlord pays to Tenant under this Lease or to other tenants in
the Building under their respective leases; or sums (other than management fees,
it being agreed that the management fees included in Expenses are as described
in Section 2.01 above) paid to subsidiaries or other affiliates of Landlord for
services on or to the Property, Building and/or Premises, but only to the extent
that the costs of such services exceed the competitive cost for such services
rendered by persons or entities of similar skill, competence and experience.

2.03  If at any time during a calendar year the Building is not at least 95%
occupied or Landlord is not supplying services to at least 95% of the total
Rentable Square Footage of the Building, Expenses shall, at Landlord’s option,
be determined as if the Building had been 95% occupied and Landlord had been
supplying services to 95% of the Rentable Square Footage of the Building during
that calendar year.  If Expenses for a calendar year are determined as provided
in the prior sentence, Expenses for the Base Year shall also be determined in
such manner. Notwithstanding the foregoing, Landlord may calculate the
extrapolation of Expenses under this Section based on 100% occupancy and service
so long as such percentage is used consistently for each year of the Term. The
extrapolation of Expenses under this Section shall be performed in accordance
with the methodology specified by the Building Owners and Managers Association.

3.  “Taxes” shall mean:  (a) all real property taxes and other assessments on
the Building and/or Property, including, but not limited to, gross receipts
taxes, assessments for special improvement districts and building improvement
districts, governmental charges, fees and assessments for police, fire, traffic
mitigation or other governmental service of purported benefit to the Property,
taxes and assessments levied in substitution or supplementation in whole or in
part of any such taxes and assessments and the Property’s share of any real
estate taxes and assessments under any reciprocal easement agreement, common
area agreement or similar agreement as to the Property; (b) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (c) all costs
and fees incurred in connection with seeking reductions in any tax liabilities
described in (a) and (b), including, without limitation, any costs incurred by
Landlord for compliance, review and appeal of tax liabilities.  Without
limitation, Taxes shall not include any income, capital levy, transfer, capital
stock, gift, estate or inheritance tax. If a change in Taxes is obtained for any
year of the Term during which Tenant paid Tenant’s Pro Rata Share of any Tax
Excess, then Taxes for that year will be retroactively adjusted and Landlord
shall provide Tenant with a credit, if any, based on the adjustment.  Likewise,
if a change is obtained for Taxes for the Base Year, Taxes for the Base Year
shall be restated and the Tax Excess for all subsequent years shall be
recomputed.  Tenant shall pay Landlord the amount of Tenant’s Pro Rata Share of
any such increase in the Tax Excess within 30 days after Tenant’s receipt of a
statement from Landlord.

4.  Audit Rights.  Within 120 days after receiving Landlord’s statement of
Expenses (or, with respect to the Base Year Expenses, within 120 days after
receiving Landlord’s initial statement of Expenses for the Base Year) (each such
period is referred to as the “Review Notice Period”), Tenant may give Landlord
written notice (“Review Notice”) that Tenant intends to review

2


--------------------------------------------------------------------------------


Landlord’s records of the Expenses for the calendar year (or Base Year, as
applicable) to which the statement applies, and within 120 days after sending
the Review Notice to Landlord (such period is referred to as the “Request for
Information Period”), Tenant shall send Landlord a written request identifying,
with a reasonable degree of specificity, the information that Tenant desires to
review (the “Request for Information”).  Within a reasonable time after
Landlord’s receipt of a timely Request for Information and executed Audit
Confidentiality Agreement (referenced below), Landlord, as determined by
Landlord, shall forward to Tenant, or make available for inspection on site at
such location deemed reasonably appropriate by Landlord, such records (or copies
thereof) for the applicable calendar year (or Base Year, as applicable) that are
reasonably necessary for Tenant to conduct its review of the information
appropriately identified in the Request for Information.  Within 90 days after
any particular records are made available to Tenant (such period is referred to
as the “Objection Period”), Tenant shall have the right to give Landlord written
notice (an “Objection Notice”) stating in reasonable detail any objection to
Landlord’s statement of Expenses for that year which relates to the records that
have been made available to Tenant.  If Tenant provides Landlord with a timely
Objection Notice, Landlord and Tenant shall work together in good faith to
resolve any issues raised in Tenant’s Objection Notice.  If Landlord and Tenant
determine that Expenses for the calendar year are less than reported, Landlord
shall provide Tenant with a credit against the next installment of Rent in the
amount of the overpayment by Tenant.  Likewise, if Landlord and Tenant determine
that Expenses for the calendar year are greater than reported, Tenant shall pay
Landlord the amount of any underpayment within 30 days.  If Tenant fails to give
Landlord an Objection Notice with respect to any records that have been made
available to Tenant prior to expiration of the Objection Period applicable to
the records which have been provided to Tenant, Tenant shall be deemed to have
approved Landlord’s statement of Expenses with respect to the matters reflected
in such records and shall be barred from raising any claims regarding the
Expenses relating to such records for that year.  If Tenant fails to provide
Landlord with a Review Notice prior to expiration of the Review Notice Period or
fails to provide Landlord with a Request for Information prior to expiration of
the Request for Information Period described above, Tenant shall be deemed to
have approved Landlord’s statement of Expenses and shall be barred from raising
any claims regarding the Expenses for that year.

If Tenant retains an agent to review Landlord’s records, the agent must be with
a CPA firm licensed to do business in the state or commonwealth where the
Property is located.  Tenant shall be solely responsible for all costs, expenses
and fees incurred for the audit, and the fees charged cannot be based in whole
or in part on a contingency basis.  The records and related information obtained
by Tenant shall be treated as confidential, and applicable only to the Building,
by Tenant and its auditors, consultants and other parties reviewing such records
on behalf of Tenant (collectively, “Tenant’s Auditors”), and, prior to making
any records available to Tenant or Tenant’s Auditors, Landlord may require
Tenant and Tenant’s Auditors to each execute a reasonable confidentiality
agreement (“Audit Confidentiality Agreement”) in accordance with the foregoing. 
In no event shall Tenant be permitted to examine Landlord’s records or to
dispute any statement of Expenses unless Tenant has paid and continues to pay
all Rent when due.

3


--------------------------------------------------------------------------------


EXHIBIT C

WORK LETTER

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between CA-SHOREBREEZE LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”) and VERSANT CORPORATION, a California corporation
(“Tenant”) for space in the Building located at 255 Shoreline Drive, Redwood
City, California.  Capitalized terms used but not defined herein shall have the
meanings given in the Lease.

As used in this Work Letter, the “Premises” shall be deemed to mean the
Premises, as initially defined in the attached Lease.

1.                                       This Work Letter shall set forth the
obligations of Landlord and Tenant with respect to the improvements to be
performed in the Premises for Tenant’s use.  All improvements described in this
Work Letter to be constructed in and upon the Premises by Landlord are
hereinafter referred to as the “Landlord Work.”  It is agreed that construction
of the Landlord Work will be completed at Tenant’s sole cost and expense,
subject to the Allowance (as defined below).  Landlord and Tenant acknowledge
that Plans (hereinafter defined) for the Landlord Work have not yet been
prepared; provided, however that the Plans shall be substantially consistent
with the space plans dated March 20, 2007 prepared by AP+I Designs and attached
hereto as Exhibit C-1 (the “Space Plans”).  Landlord shall enter into a direct
contract for the Landlord Work with a general contractor selected by Landlord;
provided, however that Landlord shall competitively bid the Landlord Work (as
determined by Landlord in Landlord’s reasonable discretion) to South Bay
Construction, Venture Builders and McClarney Construction.  The general
contractor with the lowest bid that commits to Landlord’s scheduling
requirements (after adjustment for inconsistent qualifications, clarifications
and exclusions) shall be selected.  In addition, Landlord shall have the right
to select and/or approve of any subcontractors used in connection with the
Landlord Work.

2.                                       Tenant shall be solely responsible for
the timely preparation and submission to Landlord of the final architectural,
electrical and mechanical construction drawings, plans and specifications
(called “Plans”) necessary to construct the Landlord Work, which plans shall be
substantially consistent with the Space Plans and shall be subject to approval
by Landlord and Landlord’s architect and engineers and shall comply with their
requirements to avoid aesthetic or other conflicts with the design and function
of the balance of the Building.  Tenant shall be responsible for all elements of
the design of Tenant’s plans (including, without limitation, compliance with
law, functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design.  If requested by
Tenant, Landlord’s architect will prepare the Plans necessary for such
construction at Tenant’s cost.  Whether or not the layout and Plans are prepared
with the help (in whole or in part) of Landlord’s architect, Tenant agrees to
remain solely responsible for the timely preparation and submission of the Plans
and for all elements of the design of such Plans and for all costs related
thereto.  Tenant has assured itself by direct communication with the architect
and engineers (Landlord’s or its own, as the case may be) that the final
approved Plans can be delivered to Landlord on or before April 9, 2007 (the
“Plans Due Date”), provided that Tenant promptly furnishes complete information
concerning its requirements to said architect and engineers as and when
requested by them.  Tenant covenants and agrees to cause said final, approved
Plans to be delivered to Landlord on or before said Plans Due Date and to devote
such time as may be necessary in consultation with said architect and engineers
to enable them to complete and submit the Plans within the required time limit. 
Time is of the essence in respect of preparation and submission of Plans by
Tenant.  If the Plans are not fully completed and approved by the Plans Due
Date, Tenant shall be responsible for one day of Tenant Delay (as defined in the
Lease to which this Exhibit is attached) for each day during the period
beginning on the day following the Plans Due Date and ending on the date
completed Plans are approved.  Landlord and Tenant acknowledge and agree that
the parties shall meet once weekly to discuss the construction of the Landlord
Work.  The day and time of said meetings shall be mutually agreed upon by
Landlord and Tenant.  (The word “architect” as used in this Exhibit shall
include an interior designer or space planner.)

3.                                       If Landlord’s estimate and/or the
actual cost of construction shall exceed the Allowance, Landlord, prior to
commencing any construction of Landlord Work, shall submit to Tenant a written
estimate setting forth the anticipated cost of the Landlord Work, including but
not limited to labor and materials, contractor’s fees and permit fees.  Within 3
Business Days

1


--------------------------------------------------------------------------------


thereafter, Tenant shall either notify Landlord in writing of its approval of
the cost estimate, or specify its objections thereto and any desired changes to
the proposed Landlord Work.  If Tenant notifies Landlord of such objections and
desired changes, Tenant shall work with Landlord to reach a mutually acceptable
alternative cost estimate.

4.                                       If Landlord’s estimate and/or the
actual cost of construction shall exceed the Allowance, if any (such amounts
exceeding the Allowance being herein referred to as the “Excess Costs”), Tenant
shall pay to Landlord such Excess Costs, plus any applicable state sales or use
tax thereon, within 30 days receipt of notice from Landlord.  The statements of
costs submitted to Landlord by Landlord’s contractors shall be conclusive for
purposes of determining the actual cost of the items described therein.  The
amounts payable by Tenant hereunder constitute Rent payable pursuant to the
Lease, and the failure to timely pay same constitutes an event of default under
the Lease.

5.                                       If Tenant shall request any change,
addition or alteration in any of the Plans after approval by Landlord, Landlord
shall have such revisions to the drawings prepared, and Tenant shall reimburse
Landlord for the cost thereof, plus any applicable state sales or use tax
thereon, within 30 days receipt of notice from Landlord.  Promptly upon
completion of the revisions, Landlord shall notify Tenant in writing of the
increased cost which will be chargeable to Tenant by reason of such change,
addition or deletion.  Tenant, within one Business Day, shall notify Landlord in
writing whether it desires to proceed with such change, addition or deletion. 
In the absence of such written authorization, Landlord shall have the option to
continue work on the Premises disregarding the requested change, addition or
alteration, or Landlord may elect to discontinue work on the Premises until it
receives notice of Tenant’s decision, in which event Tenant shall be responsible
for any Tenant Delay in completion of the Premises resulting therefrom.  If such
revisions result in a higher estimate of the cost of construction and/or higher
actual construction costs which exceed the Allowance, such increased estimate or
costs shall be deemed Excess Costs pursuant to Paragraph 4 hereof and Tenant
shall pay such Excess Costs, plus any applicable state sales or use tax thereon,
upon demand.

6.                                       Following approval of the Plans and the
payment by Tenant of the required portion of the Excess Costs, if any, Landlord
shall cause the Landlord Work to be constructed substantially in accordance with
the approved Plans.  Landlord shall notify Tenant of substantial completion of
the Landlord Work.

7.                                       Landlord, provided Tenant is not in
default, agrees to provide Tenant with an allowance (the “Allowance”) in an
amount not to exceed $101,370.00 (i.e., $15.00 per rentable square foot of the
Premises) to be applied toward the cost of the Landlord Work in the Premises. 
If the Allowance shall not be sufficient to complete the Landlord Work, Tenant
shall pay the Excess Costs, plus any applicable state sales or use tax thereon,
as prescribed in Paragraph 4 above.  If the cost of the Landlord Work is less
than the Allowance, Tenant, provided it is not in default under the Lease, shall
be entitled to apply such unused Allowance (the “Cabling Allowance”) toward the
cost of purchasing and installing telephone and computer cabling in the
Premises.  All such costs, as evidenced by invoices for same, are referred to
herein as the “Cabling Costs”.  Landlord shall disburse the Cabling Allowance,
or applicable portion thereof (not to exceed the actual Cabling Costs), to
Tenant within thirty (30) days after the later to occur of (i) receipt of paid
invoices from Tenant with respect to Tenant’s actual Cabling Costs, and (ii)
completion of the Landlord Work.  However, notwithstanding the foregoing, any
portion of the Allowance which exceeds the cost of the Landlord Work and the
Cabling Costs or is otherwise remaining after November 30, 2007, shall accrue to
the sole benefit of Landlord, it being agreed that Tenant shall not be entitled
to any credit, offset, abatement or payment with respect thereto.  Landlord
shall be entitled to deduct from the Allowance a construction management fee for
Landlord’s oversight of the Landlord Work in an amount equal to 3% of the total
cost of the Landlord Work.

8.                                       This Exhibit shall not be deemed
applicable to any additional space added to the Premises at any time or from
time to time, whether by any options under the Lease or otherwise, or to any
portion of the original Premises or any additions to the Premises in the event
of a renewal or extension of the original Term of the Lease, whether by any
options under the Lease or otherwise, unless expressly so provided in the Lease
or any amendment or supplement to the Lease.

2


--------------------------------------------------------------------------------


EXHIBIT C-1

SPACE PLANS

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between CA-SHOREBREEZE LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”) and VERSANT CORPORATION, a California corporation
(“Tenant”) for space in the Building located at 255 Shoreline Drive, Redwood
City, California.  Capitalized terms used but not defined herein shall have the
meanings given in the Lease.

1


--------------------------------------------------------------------------------


EXHIBIT D

COMMENCEMENT LETTER

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between CA-SHOREBREEZE LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”) and VERSANT CORPORATION, a California corporation
(“Tenant”) for space in the Building located at 255 Shoreline Drive, Redwood
City, California.  Capitalized terms used but not defined herein shall have the
meanings given in the Lease.

(EXAMPLE)

Date

 

 

 

 

 

 

Tenant

 

VERSANT CORPORATION, a California corporation

Address

 

 

 

 

 

 

 

 

 

 

 

 

Re:                               Commencement Letter with respect to that
certain Lease dated as of                , 20   , by and between CA-SHOREBREEZE
LIMITED PARTNERSHIP, a Delaware limited partnership, as Landlord, and VERSANT
CORPORATION, a California corporation, as Tenant, for 6,758 rentable square feet
on the fourth floor of the Building located at 255 Shoreline Drive, Redwood
City, California.

Lease Id:

 

 

Business Unit Number:

 

 

 

Dear                                   :

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and acknowledges:

1.         The Commencement Date of the Lease is
                                     ;

2.         The Termination Date of the Lease is
                                             .

Please acknowledge the foregoing and your acceptance of possession by signing
all 3 counterparts of this Commencement Letter in the space provided and
returning 2 fully executed counterparts to my attention.  Tenant’s failure to
execute and return this letter, or to provide written objection to the
statements contained in this letter, within 30 days after the date of this
letter shall be deemed an approval by Tenant of the statements contained herein.

Sincerely,

 

 

 

Authorized Signatory

 

Acknowledged and Accepted:

Tenant:     VERSANT CORPORATION, a California corporation

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

cc:    EOP Lease Administration

EOP Leasing AA

EOP Legal

1


--------------------------------------------------------------------------------


EXHIBIT E

BUILDING RULES AND REGULATIONS

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between CA-SHOREBREEZE LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”) and VERSANT CORPORATION, a California corporation
(“Tenant”) for space in the Building located at 255 Shoreline Drive, Redwood
City, California.  Capitalized terms used but not defined herein shall have the
meanings given in the Lease.

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances.  In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control.

1.                                       Sidewalks, doorways, vestibules, halls,
stairways and other similar areas shall not be obstructed by Tenant or used by
Tenant for any purpose other than ingress and egress to and from the Premises. 
No rubbish, litter, trash, or material shall be placed, emptied, or thrown in
those areas.  At no time shall Tenant permit Tenant’s employees to loiter in
Common Areas or elsewhere about the Building or Property.

2.                                       Plumbing fixtures and appliances shall
be used only for the purposes for which designed and no sweepings, rubbish, rags
or other unsuitable material shall be thrown or placed in the fixtures or
appliances.

3.                                       No signs, advertisements or notices
shall be painted or affixed to windows, doors or other parts of the Building,
except those of such color, size, style and in such places as are first approved
in writing by Landlord.  All tenant identification and suite numbers at the
entrance to the Premises shall be installed by Landlord, at Tenant’s cost and
expense, using the standard graphics for the Building. Except in connection with
the hanging of lightweight pictures and wall decorations, no nails, hooks or
screws shall be inserted into any part of the Premises or Building except by the
Building maintenance personnel without Landlord’s prior approval, which approval
shall not be unreasonably withheld.

4.                                       Landlord may provide and maintain in
the first floor (main lobby) of the Building an alphabetical directory board or
other directory device listing tenants and no other directory shall be permitted
unless previously consented to by Landlord in writing.

5.                                       Tenant shall not place any lock(s) on
any door in the Premises or Building without Landlord’s prior written consent,
which consent shall not be unreasonably withheld, and Landlord shall have the
right at all times to retain and use keys or other access codes or devices to
all locks within and into the Premises.  A reasonable number of keys to the
locks on the entry doors in the Premises shall be furnished by Landlord to
Tenant at Tenant’s cost and Tenant shall not make any duplicate keys.  All keys
shall be returned to Landlord at the expiration or early termination of the
Lease.

6.                                       All contractors, contractor’s
representatives and installation technicians performing work in the Building
shall be subject to Landlord’s prior approval, which approval shall not be
unreasonably withheld, and shall be required to comply with Landlord’s standard
rules, regulations, policies and procedures, which may be revised from time to
time.

7.                                       Movement in or out of the Building of
furniture or office equipment, or dispatch or receipt by Tenant of merchandise
or materials requiring the use of elevators, stairways, lobby areas or loading
dock areas, shall be performed in a manner and restricted to hours reasonably
designated by Landlord.  Tenant shall obtain Landlord’s prior approval by
providing a detailed listing of the activity, including the names of any
contractors, vendors or delivery companies, which approval shall not be
unreasonably withheld.  Tenant shall assume all risk for damage, injury or loss
in connection with the activity.

8.                                       Landlord shall have the right to
approve the weight, size, or location of heavy equipment or articles in and
about the Premises, which approval shall not be unreasonably withheld; provided
that approval by Landlord shall not relieve Tenant from liability for any damage
in connection with such heavy equipment or articles

9.                                       Corridor doors, when not in use, shall
be kept closed.

10.                                 Tenant shall not:  (a) make or permit any
improper, objectionable or unpleasant noises or odors in the Building, or
otherwise interfere in any way with other tenants or persons

1


--------------------------------------------------------------------------------


having business with them; (b) solicit business or distribute or cause to be
distributed, in any portion of the Building, handbills, promotional materials or
other advertising; or (c) conduct or permit other activities in the Building
that might, in Landlord’s sole opinion, constitute a nuisance.

11.                                 No animals, except those assisting
handicapped persons, shall be brought into the Building or kept in or about the
Premises.

12.                                 No inflammable, explosive or dangerous
fluids or substances shall be used or kept by Tenant in the Premises, Building
or about the Property, except for those substances as are typically found in
similar premises used for general office purposes and are being used by Tenant
in a safe manner and in accordance with all applicable Laws.  Tenant shall not,
without Landlord’s prior written consent, use, store, install, spill, remove,
release or dispose of, within or about the Premises or any other portion of the
Property, any asbestos-containing materials or any solid, liquid or gaseous
material now or subsequently considered toxic or hazardous under the provisions
of 42 U.S.C. Section 9601 et seq. or any other applicable environmental Law
which may now or later be in effect.  Tenant shall comply with all Laws
pertaining to and governing the use of these materials by Tenant and shall
remain solely liable for the costs of abatement and removal.

13.                                 Tenant shall not use or occupy the Premises
in any manner or for any purpose which might injure the reputation or impair the
present or future value of the Premises or the Building. Tenant shall not use,
or permit any part of the Premises to be used for lodging, sleeping or for any
illegal purpose.

14.                                 Tenant shall not take any action which would
violate Landlord’s labor contracts or which would cause a work stoppage,
picketing, labor disruption or dispute or interfere with Landlord’s or any other
tenant’s or occupant’s business or with the rights and privileges of any person
lawfully in the Building (“Labor Disruption”).  Tenant shall take the actions
necessary to resolve the Labor Disruption, and shall have pickets removed and,
at the request of Landlord, immediately terminate any work in the Premises that
gave rise to the Labor Disruption, until Landlord gives its written consent for
the work to resume.  Tenant shall have no claim for damages against Landlord or
any of the Landlord Related Parties nor shall the Commencement Date of the Term
be extended as a result of the above actions.

15.                                 Tenant shall not install, operate or
maintain in the Premises or in any other area of the Building, electrical
equipment that would overload the electrical system beyond its capacity for
proper, efficient and safe operation as determined solely by Landlord.  Tenant
shall not furnish cooling or heating to the Premises, including, without
limitation, the use of electric or gas heating devices, without Landlord’s prior
written consent.  Tenant shall not use more than its proportionate share of
telephone lines and other telecommunication facilities available to service the
Building.

16.                                 Tenant shall not operate or permit to be
operated a coin or token operated vending machine or similar device (including,
without limitation, telephones, lockers, toilets, scales, amusement devices and
machines for sale of beverages, foods, candy, cigarettes and other goods),
except for machines for the exclusive use of Tenant’s employees and invitees.

17.                                 Bicycles and other vehicles are not
permitted inside the Building or on the walkways outside the Building, except in
areas designated by Landlord.

18.                                 Landlord may from time to time adopt systems
and procedures for the security and safety of the Building and Property, its
occupants, entry, use and contents.  Tenant, its agents, employees, contractors,
guests and invitees shall comply with Landlord’s systems and procedures.

19.                                 Landlord shall have the right to prohibit
the use of the name of the Building or any other publicity by Tenant that in
Landlord’s sole opinion may impair the reputation of the Building or its
desirability.  Upon written notice from Landlord, Tenant shall refrain from and
discontinue such publicity immediately.

20.                                 Neither Tenant nor its agents, employees,
contractors, guests or invitees shall smoke or permit smoking in the Common
Areas, unless a portion of the Common Areas have been declared a designated
smoking area by Landlord, nor shall the above parties allow smoke from the
Premises to emanate into the Common Areas or any other part of the

2


--------------------------------------------------------------------------------


Building.  Landlord shall have the right to designate the Building (including
the Premises) as a non-smoking building.

21.                                 Landlord shall have the right to designate
and approve standard window coverings for the Premises and to establish rules to
assure that the Building presents a uniform exterior appearance.  Tenant shall
ensure, to the extent reasonably practicable, that window coverings are closed
on windows in the Premises while they are exposed to the direct rays of the sun.

22.                                 Deliveries to and from the Premises shall be
made only at the times in the areas and through the entrances and exits
reasonably designated by Landlord.  Tenant shall not make deliveries to or from
the Premises in a manner that might interfere with the use by any other tenant
of its premises or of the Common Areas, any pedestrian use, or any use which is
inconsistent with good business practice.

23.                                 The work of cleaning personnel shall not be
hindered by Tenant after 5:30 P.M., and cleaning work may be done at any time
when the offices are vacant. Windows, doors and fixtures may be cleaned at any
time.  Tenant shall provide adequate waste and rubbish receptacles to prevent
unreasonable hardship to the cleaning service.

24.                                 Fitness Center Rules.  Tenant shall cause
its employees (whether members or prospective members of the Fitness Center) to
comply with the following Fitness Center rules and regulations (subject to
change from time to time as Landlord may solely determine):

A.                                   Membership in the Fitness Center is open to
the tenants of Shorebreeze I and Shorebreeze II.  No guests will be permitted to
use the Fitness Center without the prior written approval of Landlord or
Landlord’s representative.

B.                                     Fitness Center users are not allowed to
be in the Fitness Center other than the hours designated by Landlord from time
to time.  Landlord shall have the right to alter the hours of use of the Fitness
Center, at Landlord’s sole discretion.

C.                                     All Fitness Center users must execute
Landlord’s Waiver of Liability prior to use of the Fitness Center and agree to
all terms and conditions outlined therein.

D.                                    Individual membership and guest keycards
to the Fitness Center shall not be shared and shall only be used by the
individual to whom such keycard was issued.  Failure to abide by this rule may
result in immediate termination of such Fitness Center user’s right to use the
Fitness Center.

E.                                      All Fitness Center users and approved
guests must have a pre-authorized keycard to enter the Fitness Center.  A
pre-authorized keycard shall not be issued to a prospective Fitness Center user
until receipt by Landlord of Landlord’s initial fee, if any, for use of the
Fitness Center by such Fitness Center user(s).

F.                                      Use of the Fitness Center is a privilege
and not a right.  Failure to follow gym rules or to act inappropriately while
using the facilities shall result in termination of Tenant’s Fitness Center
privileges.

3


--------------------------------------------------------------------------------


EXHIBIT F

ADDITIONAL PROVISIONS

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between CA-SHOREBREEZE LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”) and VERSANT CORPORATION, a California corporation
(“Tenant”) for space in the Building located at 255 Shoreline Drive, Redwood
City, California.  Capitalized terms used but not defined herein shall have the
meanings given in the Lease.

1.                                       Renewal Option.

A.                                   Grant of Option; Conditions.  Tenant shall
have the right to extend the Term (the “Renewal Option”) for one additional
period of one (1) year commencing on the day following the Termination Date of
the initial Term and ending on the first anniversary of the Termination Date
(the “Renewal Term”), if:

1.                                       Landlord receives notice of exercise
(“Initial Renewal Notice”) not less than 6 full calendar months prior to the
expiration of the initial Term and not more than 9 full calendar months prior to
the expiration of the initial Term; and

2.                                       Tenant is not in default under the
Lease beyond any applicable cure periods at the time that Tenant delivers its
Initial Renewal Notice or at the time Tenant delivers its Binding Notice (as
defined below); and

3.                                       No part of the Premises is sublet
(other than pursuant to a Business Transfer, as defined in Section 11.04 of the
Lease) at the time that Tenant delivers its Initial Renewal Notice or at the
time Tenant delivers its Binding Notice; and

4.                                       The Lease has not been assigned (other
than pursuant to a Business Transfer, as defined in Section 11.04 of the Lease)
prior to the date that Tenant delivers its Initial Renewal Notice or prior to
the date Tenant delivers its Binding Notice.

B.                                     Terms Applicable to Premises During
Renewal Term.

1.                                       The initial Base Rent rate per rentable
square foot for the Premises during the Renewal Term shall equal the Prevailing
Market (hereinafter defined) rate per rentable square foot for the Premises. 
Base Rent during the Renewal Term shall increase, if at all, in accordance with
the increases assumed in the determination of Prevailing Market rate.  Base Rent
attributable to the Premises shall be payable in monthly installments in
accordance with the terms and conditions of the Lease.

2.                                       Tenant shall pay Additional Rent (i.e.
Taxes and Expenses) for the Premises during the Renewal Term in accordance with
the Lease, and the manner and method in which Tenant reimburses Landlord for
Tenant’s share of Taxes and Expenses and the Base Year, if any, applicable to
such matter, shall be some of the factors considered in determining the
Prevailing Market rate for the Renewal Term.

C.                                     Procedure for Determining Prevailing
Market.  Within 30 days after receipt of Tenant’s Initial Renewal Notice,
Landlord shall advise Tenant of the applicable Base Rent rate for the Premises
for the Renewal Term (“Landlord’s Renewal Base Rent Notice”), which shall
reflect the Prevailing Market rate (described below in this Section) per
rentable square foot for the Premises.  Tenant, within 15 days after Tenant’s
receipt of Landlord’s Renewal Base Rent Notice, shall either (i) give Landlord
written notice (“Binding Notice”) that Tenant accepts the Base Rent rate for the
Premises for the Renewal Term described in Landlord’s Renewal Base Rent Notice,
in which event the parties shall enter into the Renewal Amendment as described
in the “Renewal Amendment”) provision below, or (ii) if Tenant disagrees with
Landlord’s determination of the applicable Base Rent rate for the Premises
during the Renewal Term, provide Landlord with written notice of rejection (the
“Rejection Notice”).  If Tenant fails to provide Landlord with either a Binding
Notice or Rejection Notice within such 15 day

4


--------------------------------------------------------------------------------


period, Tenant’s Renewal Option shall be null and void and of no further force
and effect.  If Tenant provides Landlord with a Binding Notice, Landlord and
Tenant shall enter into the Renewal Amendment (as defined below) upon the terms
and conditions set forth herein.  If Tenant provides Landlord with a Rejection
Notice, Landlord and Tenant shall work together in good faith to agree upon the
Prevailing Market rate for the Premises during the Renewal Term.  When Landlord
and Tenant have agreed upon the Prevailing Market rate for the Premises, such
agreement shall be reflected in a written agreement between Landlord and Tenant,
whether in a letter or otherwise (and such shall be deemed a “Binding Notice”,
for purposes herein), and Landlord and Tenant shall enter into the Renewal
Amendment in accordance with the terms and conditions hereof.  Notwithstanding
the foregoing, if Landlord and Tenant are unable to agree upon the Prevailing
Market rate for the Premises within 30 days after the date Tenant provides
Landlord with the Rejection Notice, Tenant’s Renewal Option shall be deemed to
be null and void and of no force and effect.

D.                                    Renewal Amendment.  If Tenant is entitled
to and properly exercises its Renewal Option, and if Tenant provides Landlord
with a Binding Notice (as described above) or Landlord and Tenant otherwise
agree upon the Prevailing Market rate for the Premises applicable during the
Renewal Term, Landlord shall prepare an amendment (the “Renewal Amendment”) to
reflect changes in the Base Rent, Term, Termination Date and other appropriate
terms.  The Renewal Amendment shall be sent to Tenant within a reasonable time
after Landlord’s receipt of the Binding Notice or other written agreement by
Landlord and Tenant regarding the Prevailing Market rate, and Tenant shall
execute and return the Renewal Amendment to Landlord within 15 days after
Tenant’s receipt of same, but, upon final determination of the Prevailing Market
rate applicable during the Renewal Term as described herein, an otherwise valid
exercise of the Renewal Option shall be fully effective whether or not the
Renewal Amendment is executed.

E.                                      Definition of Prevailing Market. For
purposes of this Renewal Option, “Prevailing Market” shall mean the arms length
fair market annual rental rate per rentable square foot under renewal leases and
amendments entered into on or about the date on which the Prevailing Market is
being determined hereunder for space comparable to the Premises in the Building
and office buildings comparable to the Building in the Redwood City, California
area.  The determination of Prevailing Market shall take into account any
material economic differences between the terms of this Lease and any comparison
lease or amendment, such as rent abatements, construction costs and other
concessions, and the manner, if any, in which the landlord under any such lease
is reimbursed for operating expenses and taxes.  The determination of Prevailing
Market shall also take into consideration any reasonably anticipated changes in
the Prevailing Market rate from the time such Prevailing Market rate is being
determined and the time such Prevailing Market rate will become effective under
this Lease.

2.                                       Supplemental HVAC.  To the extent
included in the Plans described in Exhibit C attached to this Lease, Landlord
shall install a supplemental HVAC unit (“Supplemental HVAC”) and submeter for
use in Tenant’s computer room located in the Premises, subject to the terms of
the Work Letter and this Section.  The size and design of the supplemental HVAC
unit(s) and the manner in which the Supplemental HVAC units will be vented and
access outside air, if applicable, shall be subject to Landlord’s prior
reasonable written approval.  Tenant shall be responsible, at its cost, for
maintaining and repairing the Supplemental HVAC unit and submeter to the
reasonable satisfaction of Landlord and the cost of electricity that is consumed
by the Supplemental HVAC as measured by the submeter.  In no event, however,
shall the size of Tenant’s Supplemental HVAC unit exceed five (5) tons.  Upon
expiration or earlier termination of this Lease, title to the Supplemental HVAC
unit and submeter shall pass to Landlord.

3.                                       Additional Provisions.  Notwithstanding
anything to the contrary contained in the Lease:

A.                                   Permitted Use.  No portion of the Premises
shall be used for any of the following uses:  any pornographic or obscene
purposes, any commercial sex establishment, any pornographic, obscene, nude or
semi-nude performances, modeling, materials, activities, or sexual conduct or
any other use that, as of the time of the execution hereof, has or could
reasonably be expected to have a material adverse effect on the Property or its
use, operation or value.

5


--------------------------------------------------------------------------------


B.                                     Proceeds.

1.                                       Nothing in the Lease shall be deemed to
prevent Proceeds (defined below) from being held and disbursed by any Mortgagee
in accordance with the terms of the applicable Mortgage loan documents. However,
if, in the event of any Casualty or partial Taking, any obligation of Landlord
under the Lease to restore the Premises or the Building is materially diminished
by the operation of the preceding sentence, then Landlord, as soon as reasonably
practicable after the occurrence of such Casualty or partial Taking, shall
provide written notice to Tenant describing such diminution with reasonably
specificity, whereupon Tenant, by written notice to Landlord delivered within
10 days after receipt of Landlord’s notice, shall have the right to terminate
the Lease effective 10 days after the date of such termination notice.

2.                                       Nothing in the Lease shall be deemed to
entitle Tenant to receive and retain Proceeds except those that may be
specifically awarded to it in condemnation proceedings because of the Taking of
its trade fixtures and its leasehold improvements which have not become part of
the Property and such business loss as Tenant may specifically and separately
establish.  Nothing in the preceding sentence shall be deemed to expand any
right Tenant may have under the Lease to receive or retain any Proceeds.

3.                                       As used herein, “Proceeds” means any
compensation, awards, proceeds, damages, claims, insurance recoveries, causes or
rights of action (whenever accrued) or payments which Landlord may receive or to
which Landlord may become entitled with respect to the Property or any part
thereof (other than payments received in connection with any liability or loss
of rental value or business interruption insurance) in connection with any
Taking of or any Casualty or other damage or injury to the Property or any part
thereof.

6


--------------------------------------------------------------------------------


EXHIBIT G


PARKING AGREEMENT

This Exhibit (the “Parking Agreement”) is attached to and made a part of the
Office Lease Agreement (the “Lease”) by and between CA-SHOREBREEZE LIMITED
PARTNERSHIP, a Delaware limited partnership (“Landlord”) and VERSANT
CORPORATION, a California corporation (“Tenant”) for space in the Building
located at 255 Shoreline Drive, Redwood City, California.  Capitalized terms
used but not defined herein shall have the meanings given in the Lease.

1.                                       During the initial Term, and any
extension thereof, Tenant agrees to lease from Landlord and Landlord agrees to
lease to Tenant a total of 22 non-reserved parking spaces and 0 reserved parking
spaces in the parking facility servicing the Building (“Parking Facility”).
During the initial Term, and any extension thereof, there shall be no charge for
such parking spaces.  Tenant may, from time to time request additional parking
spaces, and if Landlord shall provide the same, such parking spaces shall be
provided and used on a month-to-month basis, and otherwise on the following
terms and provisions, and at such prevailing monthly parking charges as shall be
established from time to time.  Such charges, if any, shall be payable in
advance to Landlord or such other entity as designated by Landlord, and shall be
sent concurrent with Tenant’s payment of monthly Base Rent to the address
Landlord designates from time to time. Except as otherwise set forth herein
below, no deductions from such charges, if any, shall be made for days on which
the Parking Facility is not used by Tenant.

2.                                       Tenant shall at all times comply with
all applicable ordinances, rules, regulations, codes, laws, statutes and
requirements of all federal, state, county and municipal governmental bodies or
their subdivisions respecting the use of the Parking Facility.  Landlord
reserves the right to adopt, modify and enforce reasonable rules (“Rules”)
governing the use of the Parking Facility from time to time including any
key-card, sticker or other identification or entrance system and hours of
operation. Landlord may refuse to permit any person who violates such Rules to
park in the Parking Facility, and any violation of the Rules shall subject the
car to removal from the Parking Facility. Tenant shall comply with and cause its
employees to comply with all the Rules as well as all reasonable additions and
amendments thereto.

3.                                       Unless specified to the contrary above,
the parking spaces hereunder shall be provided on a non-designated “first-come,
first-served” basis.  Subject to Tenant’s rights to the reserved spaces set
forth above, if any, Landlord reserves the right to assign other specific
parking spaces, and to reserve other parking spaces for visitors, small cars,
handicapped persons and for other tenants, guests of tenants or other parties,
which assignment and reservation or spaces may be relocated as determined by
Landlord from time to time, and Tenant and persons designated by Tenant
hereunder shall not park in any such location designated for such assigned or
reserved parking spaces.  Tenant acknowledges that the Parking Facility may be
closed entirely or in part in order to make repairs or perform maintenance
services, or to alter, modify, re-stripe or renovate the Parking Facility, or if
required by casualty, strike, condemnation, act of God, governmental law or
requirement or other reason beyond the operator’s reasonable control; and in
such events, Landlord shall refund any prepaid parking fee hereunder, prorated
on a per diem basis.

4.                                       Tenant shall not store or permit its
employees to store any automobiles in the Parking Facility without the prior
written consent of the operator.  Except for emergency repairs, Tenant and its
employees shall not perform any work on any automobiles while located in the
Parking Facility, or on the Property.  If it is necessary for Tenant or its
employees to leave an automobile in the Parking Facility overnight, Tenant shall
provide the operator with prior notice thereof designating the license plate
number and model of such automobile.

5.                                       LANDLORD SHALL NOT BE LIABLE FOR ANY
LOSS, INJURY OR DAMAGE TO PERSONS USING THE PARKING FACILITY OR AUTOMOBILES OR
OTHER PROPERTY THEREIN, IT BEING AGREED THAT, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE USE OF THE SPACES SHALL BE AT THE SOLE RISK OF TENANT AND ITS
EMPLOYEES.  WITHOUT LIMITING THE FOREGOING, TENANT HEREBY VOLUNTARILY RELEASES,
DISCHARGES, WAIVES AND RELINQUISHES ANY AND ALL ACTIONS OR CAUSES OF ACTION FOR
PERSONAL INJURY OR PROPERTY DAMAGE OCCURRING TO TENANT ARISING AS A RESULT OF
PARKING IN THE PARKING FACILITY, OR ANY ACTIVITIES INCIDENTAL THERETO, WHEREVER
OR HOWEVER THE SAME MAY OCCUR, AND


--------------------------------------------------------------------------------


FURTHER AGREES THAT TENANT WILL NOT PROSECUTE ANY CLAIM FOR PERSONAL INJURY OR
PROPERTY DAMAGE AGAINST LANDLORD OR ANY OF THE LANDLORD RELATED PARTIES FOR ANY
SAID CAUSES OF ACTION.  IN ALL EVENTS, TENANT AGREES TO LOOK FIRST TO ITS
INSURANCE CARRIER AND TO REQUIRE THAT TENANT’S EMPLOYEES LOOK FIRST TO THEIR
RESPECTIVE INSURANCE CARRIERS FOR PAYMENT OF ANY LOSSES SUSTAINED IN CONNECTION
WITH ANY USE OF THE PARKING FACILITY.  TENANT HEREBY WAIVES ON BEHALF OF ITS
INSURANCE CARRIERS ALL RIGHTS OF SUBROGATION AGAINST LANDLORD OR LANDLORD
RELATED PARTIES.   Notwithstanding the foregoing, but except as provided in
Section 15 of the Lease (Subrogation) and Section 20 of the Lease (Limitation of
Liability) to the contrary, Tenant shall not be required to waive any claims
against Landlord (other than for loss or damage to Tenant’s business) where such
loss or damage is due to the negligence or willful misconduct of Landlord or any
Landlord Related Parties.

6.                                       Tenant shall not assign its rights
under this Parking Agreement or sublease any of the parking spaces without the
consent of Landlord, except in connection with an assignment or sublease
pursuant to the terms and conditions set forth in Section 11 of this Lease. 
Landlord shall have the right to terminate this Parking Agreement with respect
to any parking spaces that Tenant desires to sublet or assign its rights
thereto, except in connection with an assignment or sublease pursuant to the
terms and conditions set forth in Section 11 of this Lease.

7.                                       Landlord hereby reserves the right to
enter into a management agreement or lease with another entity for the operation
of the Parking Facility (“Operator”).  In such event, Tenant, upon request of
Landlord, shall enter into a parking agreement upon substantially the same terms
hereunder with the Operator and pay the Operator the monthly charge established
hereunder, and Landlord shall have no liability for claims arising through acts
or omissions of the Operator.  It is understood and agreed that the identity of
the Operator may change from time to time during the Term.  In connection
therewith, any parking lease or agreement entered into between Tenant and any
Operator shall be freely assignable by such Operator or any successors thereto.


--------------------------------------------------------------------------------